Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

AMONG

EMC CORPORATION,

ENTRUST MERGER CORPORATION

AND

RSA SECURITY INC.

Dated as of June 29, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I         The Merger

   1

1.1

 

Effective Time of the Merger

   1

1.2

 

Closing

   1

1.3

 

Effects of the Merger

   1

1.4

 

Directors and Officers of the Surviving Corporation

   1

ARTICLE II         Conversion of Securities

   2

2.1

 

Conversion of Capital Stock

   2

2.2

 

Exchange of Certificates

   2

2.3

 

Company Stock Plans

   3

2.4

 

Dissenting Shares

   4

ARTICLE III         Representations and Warranties of the Company

   4

3.1

 

Organization, Standing and Power

   5

3.2

 

Capitalization

   5

3.3

 

Subsidiaries

   6

3.4

 

Authority; No Conflict; Required Filings and Consents

   7

3.5

 

SEC Filings; Financial Statements; Information Provided

   8

3.6

 

No Undisclosed Liabilities

   9

3.7

 

Absence of Certain Changes or Events

   9

3.8

 

Taxes

   9

3.9

 

Real Property

   10

3.10

 

Intellectual Property

   11

3.11

 

Contracts

   11

3.12

 

Litigation

   12

3.13

 

Environmental Matters

   12

3.14

 

Employee Benefit Plans

   13

3.15

 

Compliance With Laws

   14

3.16

 

Permits

   14

3.17

 

Labor Matters

   14

3.18

 

Insurance

   14

3.19

 

Opinion of Financial Advisor

   15

3.20

 

Section 203 of the DGCL

   15

3.21

 

Rights Agreement

   15

3.22

 

Brokers

   15

3.23

 

Export Control Laws

   15

ARTICLE IV         Representations and Warranties of the Buyer and Merger Sub

   15

4.1

 

Organization, Standing and Power

   15

4.2

 

Authority; No Conflict; Required Filings and Consents

   15

4.3

 

Information Provided

   16

4.4

 

Operations of Merger Sub

   16

4.5

 

Financing

   16

4.6

 

Ownership of Company Common Stock

   16

ARTICLE V         Conduct of Business

   17

5.1

 

Covenants of the Company

   17

5.2

 

Confidentiality

   18

ARTICLE VI         Additional Agreements

   19

6.1

 

No Solicitation

   19

6.2

 

Proxy Statement

   21

6.3

 

Nasdaq Quotation

   21

6.4

 

Access to Information

   21

6.5

 

Stockholders Meeting

   21

6.6

 

Legal Conditions to the Merger

   21

 

i



--------------------------------------------------------------------------------

         Page

6.7

 

Public Disclosure

   22

6.8

 

Indemnification

   22

6.9

 

Notification of Certain Matters

   23

6.10

 

Exemption from Liability under Section 16(b)

   23

6.11

 

Employee Benefits and Service Credit

   24

6.12

 

Termination of Benefits Plans

   24

6.13

 

Takeover Statutes

   24

ARTICLE VII         Conditions to Merger

   24

7.1

 

Conditions to Each Party’s Obligation To Effect the Merger

   24

7.2

 

Additional Conditions to Obligations of the Buyer and Merger Sub

   25

7.3

 

Additional Conditions to Obligations of the Company

   25

ARTICLE VIII         Termination and Amendment

   26

8.1

 

Termination

   26

8.2

 

Effect of Termination

   26

8.3

 

Fees and Expenses

   27

8.4

 

Amendment

   27

8.5

 

Extension; Waiver

   27

ARTICLE IX         Miscellaneous

   28

9.1

 

Nonsurvival of Representations, Warranties and Agreements

   28

9.2

 

Notices

   28

9.3

 

Entire Agreement

   28

9.4

 

No Third Party Beneficiaries

   29

9.5

 

Assignment

   29

9.6

 

Severability

   29

9.7

 

Counterparts and Signature

   29

9.8

 

Interpretation

   29

9.9

 

Governing Law

   29

9.10

 

Remedies

   29

9.11

 

Submission to Jurisdiction

   29

9.12

 

Disclosure Schedules

   30

9.13

 

Company’s Knowledge

   30

 

Exhibit A

   Form of Certificate of Incorporation of the Surviving Corporation

 

ii



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

TERMS

  

SECTION

Acquisition Proposal

   6.1(f)

Affiliate

   3.2(c)

Agreement

   Introductory Statement

Alternative Acquisition Agreement

   6.1(b)(ii)

Antitrust Laws

   6.6(b)

Antitrust Order

   6.6(b)

Bankruptcy and Equity Exception

   3.4(a)

Business Day

   1.2

Buyer

   Introductory Statement

Buyer Employee Plan

   6.11

Buyer Material Adverse Effect

   4.1

Certificate

   2.2(b)

Certificate of Merger

   1.1

Closing

   1.2

Closing Date

   1.2

Code

   2.2(f)

Company

   Introductory Statement

Company Balance Sheet

   3.5(b)

Company Board

   3.4(a)

Company Common Stock

   2.1(b)

Company Disclosure Schedule

   Article III

Company Employee Plans

   3.14(a)

Company ESPP

   2.3(d)

Company Financial Statements

   3.5(b)

Company Indemnification Obligations

   6.8(a)

Company Insiders

   6.10(b)

Company Intellectual Property

   3.10(b)

Company Leases

   3.9(c)

Company Material Adverse Effect

   3.1

Company Material Contract

   3.11(a)

Company Meeting

   3.4(d)

Company Permits

   3.16

Company Rights

   3.2(c)

Company Rights Plan

   3.2(c)

Company Rights Plan Amendment

   3.21

Company SEC Reports

   3.5(a)

Company Source Code

   3.10(e)

Company Stock Options

   2.3(a)(i)

Company Stock Plans

   2.3(a)

Company Stockholder Approval

   3.4(a)

Company Voting Proposal

   3.4(a)

Company’s Knowledge

   9.12

Confidentiality Agreement

   5.2

Continuing Employees

   6.11

Conversion Ratio

   2.3(a)

Current D&O Insurance

   6.8(c)

Dissenting Shares

   2.4(a)

DGCL

   1.1

Effective Time

   1.1

Employee Benefit Plan

   3.14(a)

Environmental Law

   3.13(b)

ERISA

   3.14(a)

ERISA Affiliate

   3.14(a)

Exchange Act

   3.4(c)

 

iii



--------------------------------------------------------------------------------

TERMS

  

SECTION

Exchange Agent

   2.2(a)

Exchange Fund

   2.2(a)

Form S-8

   2.3(c)

GAAP

   3.5(b)

Governmental Entity

   3.4(c)

Government Contract

   3.11(a)

Hazardous Substance

   3.13(c)

HSR Act

   3.4(c)

Indemnified Parties

   6.8(a)

Intellectual Property

   3.10(a)

IRS

   3.8(b)

Liens

   3.4(b)

Maximum Premium

   6.8(c)

Merger

   Introduction

Merger Consideration

   2.1(c)

Notice of Superior Proposal

   6.1(b)

Merger Sub

   Introductory Statement

Ordinary Course of Business

   3.2(e)

Outside Date

   8.1(b)

Person

   2.2(b)

Pre-Closing Period

   5.1

Proxy Statement

   3.5(c)

Required Company Stockholder Vote

   3.4(d)

Reporting Tail Endorsement

   6.8(c)

Representatives

   6.1(a)

Restricted Shares

   3.2(b)

Sarbanes-Oxley Act

   3.5(a)

SEC

   3.4(c)

Section 16 Information

   6.10(b)

Securities Act

   3.2(c)

Specified Time

   6.1(a)

Subsidiary

   3.3(a)

Superior Proposal

   6.1(f)

Surviving Corporation

   1.3

Tax Returns

   3.8(a)

Taxes

   3.8(a)

Termination Fee

   8.3(b)

Third Party Intellectual Property

   3.10(b)

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”) is dated as of
June 29, 2006, among EMC Corporation, a Massachusetts corporation (the “Buyer”),
Entrust Merger Corporation, a Delaware corporation and a wholly owned subsidiary
of the Buyer (“Merger Sub”), and RSA Security Inc., a Delaware corporation (the
“Company”).

INTRODUCTION

This Agreement contemplates the merger (the “Merger”) of Merger Sub with and
into the Company on the terms and subject to the conditions set forth in this
Agreement, with the Company surviving the Merger. As a result of the Merger, the
Company will become a wholly owned subsidiary of the Buyer. The Boards of
Directors of each of the Buyer, Merger Sub and the Company have approved and
declared advisable the Merger and adopted this Agreement.

Buyer, Merger Sub and the Company therefore agree as follows:

ARTICLE I

THE MERGER

1.1 Effective Time of the Merger. Subject to the provisions of this Agreement,
prior to the Closing, the Buyer and the Company shall jointly prepare, and
immediately following the Closing, the Company shall cause to be filed with the
Secretary of State of the State of Delaware, a certificate of merger (the
“Certificate of Merger”) in such form as is required by, and executed by the
Company in accordance with, the relevant provisions of the General Corporation
Law of the State of Delaware (the “DGCL”) and shall make all other filings or
recordings required under the DGCL. The Merger shall become effective upon the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware or at such later time as is established by the Buyer and the Company
and set forth in the Certificate of Merger (the “Effective Time”).

1.2 Closing. The closing of the Merger (the “Closing”) shall take place at
10:00 a.m., Eastern time, on a date to be specified by the Buyer and the Company
(the “Closing Date”), which shall be no later than the second Business Day after
satisfaction or waiver of the conditions set forth in Article VII (other than
delivery of items to be delivered at the Closing and other than satisfaction of
those conditions that by their nature are to be satisfied at the Closing, it
being understood that the occurrence of the Closing shall remain subject to the
delivery of such items and the satisfaction or waiver of such conditions at the
Closing), at the offices of WilmerHale, 60 State Street, Boston, Massachusetts,
unless another date, place or time is agreed to in writing by the Buyer and the
Company. For purposes of this Agreement, a “Business Day” shall be any day other
than (a) a Saturday or Sunday or (b) a day on which banking institutions located
in Boston, Massachusetts are permitted or required by law, executive order or
governmental decree to remain closed.

1.3 Effects of the Merger. At the Effective Time (a) the separate existence of
Merger Sub shall cease and Merger Sub shall be merged with and into the Company
(the Company following the Merger is sometimes referred to herein as the
“Surviving Corporation”) and (b) the certificate of incorporation of the Company
as in effect on the date of this Agreement shall be amended in its entirety to
read as set forth on Exhibit A, until further amended in accordance with the
DGCL. In addition, subject to Section 6.8(b) hereof, the Buyer shall cause the
bylaws of the Surviving Corporation to be amended and restated in their entirety
so that, immediately following the Effective Time, they are identical to the
bylaws of Merger Sub as in effect immediately prior to the Effective Time,
except that all references to the name of Merger Sub therein shall be changed to
refer to the name of the Company, and, as so amended and restated, such bylaws
shall be the bylaws of the Surviving Corporation, until further amended in
accordance with the DGCL. The Merger shall have the effects set forth in
Section 259 of the DGCL.

1.4 Directors and Officers of the Surviving Corporation. The directors and
officers of Merger Sub immediately prior to the Effective Time shall be the
initial directors and officers of the Surviving Corporation, each to hold office
in accordance with the certificate of incorporation and bylaws of the Surviving
Corporation.



--------------------------------------------------------------------------------

ARTICLE II

CONVERSION OF SECURITIES

2.1 Conversion of Capital Stock. As of the Effective Time and upon the terms and
subject to the conditions of this Agreement, by virtue of the Merger and without
any action on the part of the holder of any shares of the capital stock of the
Company or capital stock of Merger Sub:

(a) Capital Stock of Merger Sub. Each share of the common stock of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into and become one fully paid and nonassessable share of common
stock, $0.01 par value per share, of the Surviving Corporation.

(b) Cancellation of Treasury Stock and Buyer-Owned Stock. All shares of common
stock, $0.01 par value per share, of the Company (“Company Common Stock”) that
are owned by the Company as treasury stock or by any wholly owned Subsidiary of
the Company and any shares of Company Common Stock owned by the Buyer, Merger
Sub or any other wholly owned Subsidiary of the Buyer immediately prior to the
Effective Time shall be cancelled and shall cease to exist and no stock of the
Buyer or other consideration shall be delivered in exchange therefor.

(c) Merger Consideration for Company Common Stock. Subject to Section 2.2, each
share of Company Common Stock (other than shares to be cancelled in accordance
with Section 2.1(b) and Dissenting Shares (as defined in Section 2.4(a)
below)) issued and outstanding immediately prior to the Effective Time shall be
automatically converted into the right to receive $28 in cash per share (the
“Merger Consideration”). As of the Effective Time, all such shares of Company
Common Stock shall no longer be outstanding and shall automatically be cancelled
and shall cease to exist, and each holder of a certificate representing any such
shares of Company Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration pursuant to this
Section 2.1(c) upon the surrender of such certificate in accordance with
Section 2.2, without interest.

(d) Adjustments to Merger Consideration. The Merger Consideration shall be
adjusted to reflect fully the effect of any reclassification, stock split,
reverse split, stock dividend (including any dividend or distribution of
securities convertible into Company Common Stock), reorganization,
recapitalization or other like change with respect to Company Common Stock
occurring (or for which a record date is established) after the date hereof and
prior to the Effective Time.

2.2 Exchange of Certificates. The procedures for exchanging outstanding shares
of Company Common Stock for the Merger Consideration pursuant to the Merger are
as follows:

(a) Exchange Agent. At or prior to the Effective Time, the Buyer shall deposit
with Citibank, N.A. or another bank or trust company mutually and reasonably
acceptable to the Buyer and the Company (the “Exchange Agent”), for the benefit
of the holders of shares of Company Common Stock outstanding immediately prior
to the Effective Time, for payment through the Exchange Agent in accordance with
this Section 2.2, cash in an amount sufficient to make payment of the Merger
Consideration pursuant to Section 2.1(c) in exchange for all of the outstanding
shares of Company Common Stock (the “Exchange Fund”). The Exchange Fund shall
not be used for any other purpose. The Exchange Fund shall be invested by the
Exchange Agent as directed by the Buyer; provided, however, that such
investments shall be in obligations of or guaranteed by the United States of
America, in commercial paper obligations rated A-1 or P-1 or better by Moody’s
Investors Service, Inc. or Standard & Poor’s Corporation, respectively, or in
certificates of deposit, bank repurchase agreements or banker’s acceptances of
commercial banks with capital exceeding $1 billion (based on the most recent
financial statements of such bank which are then publicly available).

(b) Exchange Procedures. Promptly (and in any event within five Business
Days) after the Effective Time, the Buyer shall cause the Exchange Agent to mail
to each holder of record of a certificate which immediately prior to the
Effective Time represented outstanding shares of Company Common Stock (each, a
“Certificate”) (i) a letter of transmittal in customary form and
(ii) instructions for effecting the surrender of the Certificates in exchange
for the Merger Consideration payable with respect thereto. Upon surrender of a
Certificate for cancellation to the Exchange Agent, together with such letter of
transmittal, duly completed and validly executed, the holder of such Certificate
shall be paid promptly in exchange therefor cash in an amount equal to the
Merger Consideration that such holder has the right to receive pursuant to the
provisions of this Article II, and the Certificate so surrendered shall
immediately be cancelled. No interest will be paid or accrued on the cash
payable upon the surrender of such Certificate or Certificates. In the event of
a transfer of ownership of Company Common Stock which is not registered in the
transfer records of the Company, the Merger Consideration may be paid to a
Person (as defined in this Section 2.2(b)) other than the Person in whose name
the Certificate so surrendered is registered, if such Certificate is presented
to the Exchange Agent, accompanied by all documents required to evidence and
effect such transfer and by evidence that any applicable stock transfer taxes
have been paid. Until surrendered as contemplated by this Section 2.2, each
Certificate shall be deemed at any time after the Effective Time to represent
only the right to receive upon such surrender

 

2



--------------------------------------------------------------------------------

the Merger Consideration as contemplated by this Section 2.2. As used in this
Agreement, “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, trust, Governmental Entity,
unincorporated organization or other entity.

(c) No Further Ownership Rights in Company Common Stock. All Merger
Consideration paid upon the surrender of Certificates in accordance with the
terms hereof shall be deemed to have been paid in satisfaction of all rights
pertaining to the shares of Company Common Stock formerly represented by such
Certificates, and from and after the Effective Time there shall be no further
registration of transfers on the stock transfer books of the Surviving
Corporation of the shares of Company Common Stock which were outstanding
immediately prior to the Effective Time. If, after the Effective Time,
Certificates are presented to the Surviving Corporation or the Exchange Agent
for any reason, they shall be cancelled and exchanged as provided in this
Article II subject to Section 2.2(d).

(d) Termination of Exchange Fund. Any portion of the Exchange Fund which remains
undistributed to the holders of Company Common Stock for one year after the
Effective Time shall be delivered to the Buyer, upon demand, and any holder of
Company Common Stock who has not previously complied with this Section 2.2 shall
be entitled to receive only from the Buyer (subject to abandoned property,
escheat and similar laws) payment (only as a general unsecured creditor) of its
claim for Merger Consideration, without interest.

(e) No Liability. To the extent permitted by applicable law, none of the Buyer,
Merger Sub, the Company, the Surviving Corporation or the Exchange Agent shall
be liable to any holder of shares of Company Common Stock delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law.

(f) Withholding Rights. Each of the Buyer, the Surviving Corporation and the
Exchange Agent shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any holder of shares of Company
Common Stock such amounts as it is required to deduct and withhold with respect
to the making of such payment under the Internal Revenue Code of 1986, as
amended (the “Code”), or any other applicable state, local or foreign tax law.
To the extent that amounts are so withheld by the Surviving Corporation, the
Buyer or the Exchange Agent, as the case may be, such withheld amounts (i) shall
be remitted by the Buyer, the Surviving Corporation or the Exchange Agent, as
the case may be, to the applicable Governmental Entity, and (ii) shall be
treated for all purposes of this Agreement as having been paid to the holder of
the shares of Company Common Stock in respect of which such deduction and
withholding was made by the Surviving Corporation, the Buyer or the Exchange
Agent, as the case may be.

(g) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed, the Exchange Agent shall pay,
in exchange for such lost, stolen or destroyed Certificate, the Merger
Consideration to be paid in respect of the shares of Company Common Stock
formerly represented thereby pursuant to this Agreement; provided, however, that
the Exchange Agent may, in its reasonable discretion and as a condition
precedent to the issuance thereof, require the record holder of any such
Certificate evidencing Merger Consideration to deliver a bond in such sum as the
Exchange Agent may reasonably direct as indemnity against any claim that may be
made against Buyer, the Surviving Corporation, the Exchange Agent and/or any of
their respective representatives or agents with respect to such Certificate.

2.3 Company Stock Plans.

(a) At the Effective Time, each outstanding option to purchase Company Common
Stock (“Company Stock Options”), whether vested or unvested, issued under any
stock option plans or other equity-related plans or agreements of the Company or
otherwise (the “Company Stock Plans”), shall be assumed by the Buyer and shall
become an option to acquire, on the same terms and conditions as were applicable
under the Company Stock Option immediately prior to the Effective Time, the
number of shares of common stock, $.01 par value per share, of the Buyer (“Buyer
Common Stock”) determined as follows:

(i) the number of shares of Buyer Common Stock subject to each Company Stock
Option assumed by the Buyer shall be determined by multiplying the number of
shares of Company Common Stock that were subject to such Company Stock Option
immediately prior to the Effective Time by the Conversion Ratio (as defined
below), and rounding the resulting number down to the nearest whole number of
shares of Buyer Common Stock; and

(ii) the per share exercise price for the Buyer Common Stock issuable upon
exercise of each Company Stock Option assumed by the Buyer shall be determined
by dividing the per share exercise price of Company Common Stock subject to such
Company Stock Option, as in effect immediately prior to the Effective Time, by
the Conversion Ratio, and rounding the resulting exercise price up to the
nearest whole cent.

Any restriction on the exercise of any Company Stock Option assumed by the Buyer
shall continue in full force and effect and the term, exercisability, vesting
schedule and other provisions of such Company Stock Option shall otherwise
remain unchanged as a result of the assumption of such Company Stock Option, in
each case except to the extent

 

3



--------------------------------------------------------------------------------

otherwise provided in any Company Stock Plan or any stock option or other
agreement between the holder of a Company Stock Option and the Company. The
“Conversion Ratio” means the quotient of (x) the Merger Consideration, divided
by (y) the average of the closing sale prices of a share of Buyer Common Stock
as reported on the New York Stock Exchange for each of the five (5) consecutive
trading days immediately preceding the Closing Date; provided, however, that if,
between the date of this Agreement and the Effective Time, the outstanding
shares of Company Common Stock or Buyer Common Stock are changed into a
different number or class of shares by reason of any stock split, division or
subdivision of shares, stock dividend, reverse stock split, consolidation of
shares, reclassification, recapitalization or other similar transaction, then
the Conversion Ratio shall be adjusted to the extent appropriate to reflect such
occurrence.

(iii) Prior to the Effective Time, the Company shall (A) obtain the approval of
the Company Board for the transactions described in this Section 2.3 in
compliance with the applicable provisions of the Company Stock Plans and
agreements and (B) provide Company Stock Option holders with any requisite
advance notice of the transactions described in Section 2.3.

(b) As soon as practicable following the Effective Time, the Buyer shall provide
or make available to the participants in the Company Stock Plans information
regarding such participants’ rights pursuant to the Company Stock Options, as
provided in this Section 2.3.

(c) The Buyer shall take all corporate action necessary to reserve for issuance
under the Company Stock Plans a sufficient number of shares of Buyer Common
Stock for delivery upon exercise of the Company Stock Options assumed in
accordance with this Section 2.3. Within two (2) Business Days following the
Effective Time the Buyer shall file a registration statement on Form S-8 (or any
successor form) or another appropriate form with respect to the shares of Buyer
Common Stock subject to such options and shall use its reasonable efforts to
maintain the effectiveness of such registration statement or registration
statements (and maintain the current status of the prospectus or prospectuses
contained therein) for so long as such options remain outstanding.

(d) The Company shall terminate its 1994 Employee Stock Purchase Plan, as
amended (the “Company ESPP”), in accordance with its terms effective as of
immediately prior to the Effective Time, and there shall be no further liability
or obligation of the Company (or any successor thereto) upon such termination
(other than to return funds previously contributed).

2.4 Dissenting Shares.

(a) Notwithstanding anything to the contrary contained in this Agreement, shares
of Company Common Stock issued and outstanding immediately prior to the
Effective Time that are held by a holder who has made a proper demand for
appraisal of such shares of Company Common Stock in accordance with the DGCL
(any such shares being referred to as “Dissenting Shares” until such time as
such holder fails to perfect or otherwise loses such holder’s appraisal rights
under the DGCL with respect to such shares) shall not be converted into or
represent the right to receive Merger Consideration in accordance with
Section 2.1, but shall be entitled only to such rights as are granted by the
DGCL to a holder of Dissenting Shares.

(b) If any Dissenting Shares shall lose their status as such (through failure to
perfect or otherwise), then, as of the later of the Effective Time or the date
of loss of such status, such shares shall automatically be converted into and
shall represent only the right to receive Merger Consideration in accordance
with Section 2.1, without interest thereon, upon surrender of the Certificate
formerly representing such shares.

(c) The Company shall give the Buyer: (i) prompt notice of any written demand
for appraisal received by the Company prior to the Effective Time pursuant to
the DGCL, any withdrawal of any such demand and any other demand, notice or
instrument delivered to the Company prior to the Effective Time pursuant to the
DGCL that relate to such demand; and (ii) the opportunity to participate in all
negotiations and proceedings with respect to any such demand, notice or
instrument. The Company shall not make any payment or settlement offer prior to
the Effective Time with respect to any such demand, notice or instrument unless
the Buyer shall have given its written consent to such payment or settlement
offer.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Buyer and Merger Sub that the
statements contained in this Article III are true and correct, except (a) as
disclosed in the Company SEC Reports filed prior to the date of this Agreement
or (b) as set forth herein or as disclosed in the disclosure schedule delivered
by the Company to the Buyer and Merger Sub and dated as of the date of this
Agreement (the “Company Disclosure Schedule”).

 

4



--------------------------------------------------------------------------------

3.1 Organization, Standing and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has all requisite corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted and is duly qualified to do business and,
where applicable as a legal concept, is in good standing as a foreign
corporation in each jurisdiction in which the character of the properties it
owns, operates or leases or the nature of its activities makes such
qualification necessary, except for such failures to be so organized, qualified
or in good standing, individually or in the aggregate, that are not reasonably
likely to have a Company Material Adverse Effect. For purposes of this
Agreement, the term “Company Material Adverse Effect” means any change, event,
circumstance, violation or development that, individually or taken together with
all other changes, events, circumstances, violations or developments, has a
materially adverse effect on (i) the business, financial condition, operations
or results of operations of the Company and its Subsidiaries, taken as a whole,
or (ii) the ability of the Company to consummate the transactions contemplated
by this Agreement; provided, however, that none of the following, or any change,
event, circumstance or development resulting or arising from the following,
shall constitute, or shall be considered in determining whether there has
occurred, a Company Material Adverse Effect:

(a) economic factors affecting the national, regional or world economy or acts
of war or terrorism (provided that such factors or acts do not affect the
Company in a substantially disproportionate manner as compared to its
competitors);

(b) factors generally affecting the industries or markets in which the Company
operates (provided that such factors do not affect the Company in a
substantially disproportionate manner as compared to its competitors);

(c) actions required to be taken by the parties under this Agreement or the
pendency or announcement of the transactions contemplated by this Agreement,
including actions of customers or any delays or cancellations of orders for
products or losses of employees;

(d) any matters relating to or arising out of the inquiries and claims regarding
the Company’s option grant practices described in Section 3.12 of the Company
Disclosure Schedule, as well as any other matters relating to or arising out of
the option grant practices that are the subject matter of such inquiries;

(e) changes in law, rules or regulations;

(f) changes in generally accepted accounting principles;

(g) any action which is specifically required by this Agreement (including
Section 6.6) or at the written request of the Buyer;

(h) any fees or expenses incurred in connection with the transactions
contemplated by this Agreement;

(i) any failure by the Company to meet any projections, guidance, estimates,
forecasts or milestones or published financial or operating predictions for or
during any period ending (or for which results are released) on or after the
date hereof (provided that the underlying causes of any such failures may
(subject to the other provisions of this Agreement) be taken into account in
making a determination as to whether there has been a Company Material Adverse
Effect);

(j) any stockholder litigation arising from or relating to the Merger based on
allegations that either the Company’s entry into this Agreement or the terms and
conditions of this Agreement constituted a breach of the fiduciary duties of the
Company Board or that the disclosures in the Proxy Statement were inadequate;
and

(k) a decline in the price of the Company Common Stock (provided that the
underlying causes of any such decline may (subject to the other provisions of
this Agreement) be taken into account in making a determination as to whether
there has been a Company Material Adverse Effect).

3.2 Capitalization.

(a) The authorized capital stock of the Company as of the date of this Agreement
consists of 300,000,000 shares of Company Common Stock. The rights and
privileges of the Company Common Stock are as set forth in the Company’s
certificate of incorporation. At the close of business on June 28,
2006, 75,347,284 shares of Company Common Stock were issued and outstanding. No
Subsidiary of the Company owns shares of Company Common Stock.

(b) The Company has made available to the Buyer a complete and accurate list, as
of June 29, 2006 (a copy of which is attached as Schedule 3.2(b) of the Company
Disclosure Schedule), of: (i) all Company Stock Plans, indicating for each
Company Stock Plan, as of such date, the number of shares of Company Common
Stock issued under such Plan, the number of shares of Company Common Stock
subject to outstanding options under such Plan and the number of shares of
Company Common Stock reserved for future issuance under such Plan; (ii) all
outstanding Company Stock Options (other than Company Stock Options issued
pursuant to the Company ESPP), indicating with respect to each such Company
Stock Option the name of the holder thereof, the Company Stock Plan under which
it was granted, the number of shares of Company

 

5



--------------------------------------------------------------------------------

Common Stock subject to such Company Stock Option, the exercise price, the date
of grant, and the vesting schedule, including whether (and to what extent) the
vesting will be accelerated in any way by the Merger or by termination of
employment or change in position following consummation of the Merger; and
(iii) all outstanding awards under any Company Stock Plan of shares of Company
Common Stock that are subject to repurchase by the Company pursuant to
restricted stock or similar agreements with the Company (such shares,
“Restricted Shares”), indicating with respect to each such award the name of the
holder thereof, the Company Stock Plan under which it was granted, the number of
shares of Company Common Stock covered thereby, the repurchase price relating
thereto, the date of grant, and the vesting schedule, including whether (and to
what extent) the vesting will be accelerated in any way by the Merger or by
termination of employment or change in position following consummation of the
Merger. The Company has made available to the Buyer complete and accurate copies
of all (x) Company Stock Plans, (y) forms of stock option agreements evidencing
Company Stock Options and (z) forms of agreements evidencing Restricted Shares.

(c) Except (i) as set forth in this Section 3.2, (ii) as reserved for future
grants under Company Stock Plans, as of the date of this Agreement, and
(iii) the rights to purchase Company Common Stock (the “Company Rights”) issued
and issuable under the Rights Agreement dated as of July 20, 1999 between the
Company and State Street Bank and Trust Company, as amended by Amendment No. 1
to Rights Agreement, dated as of November 2, 2001 and by Amendment No. 2 to
Rights Agreement, dated as of March 19, 2002 (as amended, the “Company Rights
Plan”), (A) there are no equity securities of any class of the Company, or any
security exchangeable into or exercisable for such equity securities, issued,
reserved for issuance or outstanding and (B) there are no options, warrants,
equity securities, calls, rights, commitments or agreements of any character to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound obligating the Company or any of its
Subsidiaries to issue, exchange, transfer, deliver or sell, or cause to be
issued, exchanged, transferred, delivered or sold, additional shares of capital
stock or other equity interests of the Company or any security or rights
convertible into or exchangeable or exercisable for any such shares or other
equity interests, or obligating the Company or any of its Subsidiaries to grant,
extend, accelerate the vesting of, otherwise modify or amend or enter into any
such option, warrant, equity security, call, right, commitment or agreement. The
Company does not have any outstanding stock appreciation rights, phantom stock,
performance based rights or similar rights or obligations. Neither the Company
nor any of its Affiliates is a party to or is bound by any agreements or
understandings with respect to the voting (including voting trusts and
proxies) or sale or transfer (including agreements imposing transfer
restrictions) of any shares of capital stock or other equity interests of the
Company. For all purposes of this Agreement except for Section 4.6, the term
“Affiliate” when used with respect to any Person means any other Person who is
an “affiliate” of that first Person within the meaning of Rule 405 promulgated
under the Securities Act of 1933, as amended (the “Securities Act”). Except as
contemplated by this Agreement or described in this Section 3.2, and except to
the extent arising pursuant to applicable state takeover or similar laws, there
are no registration rights, and there is no rights agreement, “poison pill”
anti-takeover plan or other similar agreement or understanding to which the
Company or any of its Subsidiaries is a party or by which it or they are bound
with respect to any equity security of any class of the Company.

(d) All outstanding shares of Company Common Stock are, and all shares of
Company Common Stock subject to issuance as specified in Section 3.2(b) above,
upon issuance on the terms and conditions specified in the instruments pursuant
to which they are issuable, will be, duly authorized, validly issued, fully paid
and nonassessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the DGCL, the Company’s
certificate of incorporation or bylaws or any agreement to which the Company is
a party or is otherwise bound.

(e) There are no obligations, contingent or otherwise, of the Company or any of
its Subsidiaries to repurchase, redeem or otherwise acquire any shares of
Company Common Stock or the capital stock of the Company or any of its
Subsidiaries or to provide funds to the Company or any Subsidiary of the Company
other than guarantees of bank obligations of Subsidiaries of the Company entered
into in the Ordinary Course of Business (as defined below). All of the issued
and outstanding shares of capital stock of the Company have been offered, issued
and sold by the Company in compliance in all material respects with federal,
state and foreign securities laws and regulations applicable to the Company. As
used in this Agreement, the “Ordinary Course of Business” means the ordinary
course of business consistent in all material respects with past practice.

3.3 Subsidiaries.

(a) Section 3.3 of the Company Disclosure Schedule sets forth, as of the date of
this Agreement, for each Subsidiary of the Company: (i) its name; (ii) the
number and type of outstanding equity securities and a list of the holders
thereof; and (iii) the jurisdiction of organization. For purposes of this
Agreement, the term “Subsidiary” means, with respect to any party, any
corporation, partnership, trust, limited liability company or other
non-corporate business enterprise in which such party (or another Subsidiary of
such party) holds stock or other ownership interests representing (A) more than
50% of the voting power of all outstanding stock or ownership interests of such
entity or (B) the right to receive more than 50% of the net assets

 

6



--------------------------------------------------------------------------------

of such entity available for distribution to the holders of outstanding stock or
ownership interests upon a liquidation or dissolution of such entity.

(b) Each Subsidiary of the Company is a corporation duly organized, validly
existing and in good standing (to the extent such concepts are applicable) under
the laws of the jurisdiction of its incorporation, has all requisite corporate
power and authority to own, lease and operate its properties and assets and to
carry on its business as now being conducted, and is duly qualified to do
business and is in good standing as a foreign corporation (to the extent such
concepts are applicable) in each jurisdiction where the character of its
properties owned, operated or leased or the nature of its activities makes such
qualification necessary, except for such failures to be so organized, qualified
or in good standing, individually or in the aggregate, that are not reasonably
likely to have a Company Material Adverse Effect. All of the outstanding shares
of capital stock and other equity securities or interests of each Subsidiary of
the Company are duly authorized, validly issued, fully paid, nonassessable and
free of preemptive rights and all such shares (other than directors’ qualifying
shares in the case of non-U.S. Subsidiaries, all of which the Company has the
power to cause to be transferred for no or nominal consideration to the Company
or the Company’s designee) are owned, of record and beneficially, by the Company
or another of its Subsidiaries free and clear of all security interests, liens,
claims, pledges, agreements, limitations in the Company’s voting rights, charges
or other encumbrances. There are no outstanding or authorized options, warrants,
rights, agreements or commitments to which the Company or any of its
Subsidiaries is a party or which are binding on any of them providing for the
issuance, disposition or acquisition of any capital stock of any Subsidiary of
the Company. There are no outstanding stock appreciation, phantom stock or
similar rights with respect to any Subsidiary of the Company. To the Company’s
Knowledge, there are no voting trusts, proxies or other agreements or
understandings with respect to the voting of any capital stock of any Subsidiary
of the Company.

(c) The Company has made available to the Buyer complete and accurate copies of
the charter, bylaws or other organizational documents of each Subsidiary of the
Company.

(d) The Company does not control directly or indirectly or have any direct or
indirect equity participation or similar interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
association or entity which is not a Subsidiary of the Company, other than
securities in a publicly traded company held for investment by the Company or
any of its Subsidiaries and consisting of less than 5% of the outstanding
capital stock of such company.

3.4 Authority; No Conflict; Required Filings and Consents.

(a) The Company has all requisite corporate power and authority to enter into
this Agreement and, subject to the adoption of this Agreement (the “Company
Voting Proposal”) by the Company’s stockholders under the DGCL (the “Company
Stockholder Approval”), to consummate the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, the Board of
Directors of the Company (together with any duly constituted committee thereof,
the “Company Board”), at a meeting duly called and held, (i) determined that the
Merger is fair and in the best interests of the Company and its stockholders,
(ii) approved this Agreement and declared its advisability in accordance with
the provisions of the DGCL, (iii) directed that this Agreement be submitted to
the stockholders of the Company for their adoption and resolved to recommend
that the stockholders of the Company vote in favor of the adoption of this
Agreement, and (iv) to the extent necessary, adopted a resolution having the
effect of causing the execution, delivery or performance of this Agreement or
the consummation of the Merger or the other transactions contemplated by this
Agreement not to be subject to any state takeover law or similar law that might
otherwise apply to such execution, delivery, performance or consummation. None
of such actions of the Company Board has been amended, rescinded or modified;
provided that such actions may be amended, rescinded or modified after the date
of this Agreement in accordance with Section 6.1. Assuming the accuracy of the
representations and warranties of Buyer and Merger Sub in Section 4.6, the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by the Company have been duly
authorized by all necessary corporate action on the part of the Company, subject
only to the required receipt of the Company Stockholder Approval. This Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles (the
“Bankruptcy and Equity Exception”).

(b) The execution and delivery of this Agreement by the Company do not, and the
consummation by the Company of the transactions contemplated by this Agreement
shall not, (i) conflict with, or result in any violation or breach of, any
provision of the certificate of incorporation or bylaws of the Company or of the
charter, bylaws, or other organizational document of any Subsidiary of the
Company, (ii) conflict with, or result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, require a consent or waiver under,
require the payment of a penalty under or result in the imposition of any
mortgage, security interest, pledge, lien, charge or encumbrance (“Liens”) on
the Company’s or any of its

 

7



--------------------------------------------------------------------------------

Subsidiary’s assets under, any of the terms, conditions or provisions of any
lease, license, contract or other agreement, instrument or obligation to which
the Company or any of its Subsidiaries is a party or by which any of them or any
of their properties or assets may be bound, or (iii) subject to obtaining the
Company Stockholder Approval and compliance with the requirements specified in
clauses (i) through (v) of Section 3.4(c), conflict with or violate any permit,
concession, franchise, license, judgment, injunction, order, decree, statute,
law, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries or any of its or their respective properties or assets, except in
the case of clauses (ii) and (iii) of this Section 3.4(b) for any such
conflicts, violations, breaches, defaults, terminations, cancellations,
accelerations, losses, penalties or Liens, and for any consents or waivers not
obtained, that, individually or in the aggregate, are not reasonably likely to
result in any material liability of the Company and its Subsidiaries, taken as a
whole.

(c) No consent, approval, license, permit, order or authorization of, or
registration, declaration, notice or filing with, any court, arbitrational
tribunal, administrative agency or commission or other governmental or
regulatory authority, agency or instrumentality (a “Governmental Entity”) or any
stock market or stock exchange on which shares of Company Common Stock are
listed for trading is required by or with respect to the Company or any of its
Subsidiaries in connection with the execution and delivery of this Agreement by
the Company or the consummation by the Company of the transactions contemplated
by this Agreement, except for (i) the pre-merger notification requirements under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) and any other applicable Antitrust Laws, (ii) the filing of the
Certificate of Merger with the Delaware Secretary of State and appropriate
corresponding documents with the appropriate authorities of other states in
which the Company is qualified as a foreign corporation to transact business,
(iii) the filing of the Proxy Statement with the Securities and Exchange
Commission (the “SEC”) in accordance with the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), (iv) the filing of such reports, schedules or
materials under the Exchange Act as may be required in connection with this
Agreement and the transactions contemplated hereby, (v) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable state securities laws, and (vi) such other
consents, approvals, licenses, permits, orders, authorizations, registrations,
declarations, notices and filings which, if not obtained or made, would not be
reasonably likely to have a Company Material Adverse Effect.

(d) Assuming the accuracy of the representations and warranties of Buyer and
Merger Sub in Section 4.6, the affirmative vote for adoption of the Company
Voting Proposal by the holders of at least a majority of the outstanding shares
of Company Common Stock on the record date for the meeting of the Company’s
stockholders (the “Company Meeting”) to consider the Company Voting Proposal
(the “Required Company Stockholder Vote”) is the only vote of the holders of any
class or series of the Company’s capital stock or other securities necessary for
the adoption of this Agreement and for the consummation by the Company of the
other transactions contemplated by this Agreement. There are no bonds,
debentures, notes or other indebtedness of the Company having the right to vote
(or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which stockholders of the Company may vote.

3.5 SEC Filings; Financial Statements; Information Provided.

(a) The Company has filed all registration statements, forms, reports and other
documents required to be filed by the Company with the SEC since January 1,
2003. All such registration statements, forms, reports and other documents
(including those that the Company may file after the date hereof until the
Closing) are referred to herein as the “Company SEC Reports.” The Company SEC
Reports (i) were or will be filed on a timely basis, (ii) at the time filed,
complied, or will comply when filed, as to form in all material respects with
the applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as the case may be, and
the rules and regulations of the SEC thereunder applicable to such Company SEC
Reports, and (iii) did not or will not at the time they were or are filed
contain any untrue statement of a material fact or omit to state a material fact
required to be stated in such Company SEC Reports or necessary in order to make
the statements in such Company SEC Reports, in the light of the circumstances
under which they were made, not misleading.

(b) Each of the consolidated financial statements (including, in each case, any
related notes and schedules) contained or to be contained in the Company SEC
Reports (“Company Financial Statements”) at the time filed (i) complied or will
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, (ii) was or will be prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes to such financial
statements or, in the case of unaudited interim financial statements, as
permitted by the SEC on Form 10-Q under the Exchange Act), and (iii) fairly
presented or will fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the dates indicated
and the consolidated results of their operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments. The consolidated unaudited
balance sheet of the Company as of March 31, 2006 is referred to herein as the
“Company Balance Sheet.”

 

8



--------------------------------------------------------------------------------

(c) The information to be supplied by or on behalf of the Company for inclusion
in the proxy statement to be sent to the stockholders of the Company (the “Proxy
Statement”) in connection with the Company Meeting shall not, on the date the
Proxy Statement is first mailed to stockholders of the Company, at the time of
the Company Meeting or at the Effective Time, contain any statement which, at
such time and in light of the circumstances under which it shall be made, is
false or misleading with respect to any material fact, or omit to state any
material fact necessary in order to make the statements made in the Proxy
Statement not false or misleading in light of the circumstances under which they
were or shall be made; or omit to state any material fact necessary to correct
any statement in any earlier communication with respect to the solicitation of
proxies for the Company Meeting which has become false or misleading. If at any
time prior to the Company Meeting any fact or event relating to the Company or
any of its Affiliates which should be set forth in a supplement to the Proxy
Statement should be discovered by the Company or should occur, the Company
shall, promptly after becoming aware thereof, inform the Buyer of such fact or
event.

(d) The Company is in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act. Each required form, report and document
containing financial statements that has been filed with or submitted to the SEC
since July 21, 2003 was accompanied by the certifications required to be filed
or submitted by the Company’s chief executive officer and chief financial
officer pursuant to the Sarbanes-Oxley Act and, at the time of filing or
submission of each such certification, such certification complied in all
material respects with the applicable provisions of the Sarbanes-Oxley Act and
the rules and regulations promulgated thereunder.

(e) The Company maintains disclosure controls and procedures required by Rule
13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and procedures
are effective to ensure that all material information concerning the Company is
made known on a timely basis to the individuals responsible for the preparation
of the Company’s filings with the SEC and other public disclosure documents. The
Company is in compliance in all material respects with the applicable listing
and other rules and regulations of The Nasdaq National Market.

(f) The Company has not had any material dispute with its independent public
auditors regarding accounting matters or policies during any of its past three
full fiscal years or during the current fiscal year. Since January 1, 2003,
neither the Company nor any Subsidiaries nor, to the Company’s Knowledge, any
director, officer, employee, auditor, accountant or representative of the
Company or any Subsidiary has received any material, unresolved complaint,
allegation, assertion or claim regarding accounting or auditing practices,
procedures, methodologies or methods of the Company or any Subsidiary or their
respective internal accounting controls or any material inaccuracy in the
Company’s financial statements. No attorney representing the Company or any of
its Subsidiaries, whether or not employed by the Company or any Subsidiary, has
reported to the Company Board or any committee thereof or, to the Company’s
Knowledge, to any director or officer of the Company evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents.

3.6 No Undisclosed Liabilities. Except as disclosed in the Company Balance Sheet
and except for liabilities incurred in the Ordinary Course of Business between
the date of the Company Balance Sheet and the date of this Agreement, the
Company and its Subsidiaries do not have any liabilities of any nature required
by GAAP to be reflected on a consolidated balance sheet of the Company and its
Subsidiaries that, individually or in the aggregate, are reasonably likely to
have a Company Material Adverse Effect. Except as reflected in the Company
Financial Statements, neither the Company nor any Subsidiary is a party to any
material off-balance sheet arrangements (as defined in Item 303 of Regulation
S-K promulgated under the Exchange Act).

3.7 Absence of Certain Changes or Events. Since the date of the Company Balance
Sheet, there has not been a Company Material Adverse Effect. From the date of
the Company Balance Sheet until the date of this Agreement, (a) the Company and
its Subsidiaries have conducted their respective businesses only in the Ordinary
Course of Business and (b) there has not been any action or event that would
have required the consent of the Buyer under Section 5.1 of this Agreement
(other than paragraph (b) of Section 5.1) had such action or event occurred
after the date of this Agreement.

3.8 Taxes.

(a) Each of the Company and each of its Subsidiaries has filed all Tax Returns
that it was required to file, and all such Tax Returns were correct and
complete, except for any failure to file or errors or omissions that,
individually or in the aggregate, are not reasonably likely to result in any
material liability of the Company and its Subsidiaries, taken as a whole. Each
of the Company and each of its Subsidiaries has paid on a timely basis all Taxes
that are shown to be due on any such Tax Returns. Neither the Company nor any of
its Subsidiaries has requested any extensions of time within which to file any
Tax Returns that have not since been filed. For purposes of this Agreement,
(i) “Taxes” means all taxes or other similar assessments or liabilities in the
nature of a tax, including income, gross receipts, ad valorem, premium,
value-added, excise, real property, personal property, sales, use, services,
transfer, withholding, employment, payroll and franchise taxes imposed

 

9



--------------------------------------------------------------------------------

by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof and (ii) “Tax Returns” means all reports,
returns, declarations, statements or other information required to be supplied
to a taxing authority in connection with Taxes.

(b) The Company has made available to the Buyer correct and complete copies of
all federal income Tax Returns and any associated examination reports and
statements of deficiencies assessed against or agreed to by the Company or any
of its Subsidiaries since January 1, 2000. The federal income Tax Returns of the
Company and each of its Subsidiaries have been audited by the Internal Revenue
Service (the “IRS”) or are closed by the applicable statute of limitations for
all taxable years through the taxable year specified in Section 3.8(b) of the
Company Disclosure Schedule. Neither the Company nor any of its Subsidiaries has
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to any material Tax assessment or deficiency. No
examination or audit of any Tax Return of the Company or any of its Subsidiaries
by any Governmental Entity is currently in progress or, to the Company’s
Knowledge, has been threatened and which is reasonably likely to result in any
material liability of the Company and its Subsidiaries, taken as a whole.

(c) Neither the Company nor any of its Subsidiaries: (i) has made any payments,
is obligated to make any payments, or is a party to any agreement that could
obligate it to make any payments that will be treated as an “excess parachute
payment” under Section 280G of the Code; or (ii) has any actual or potential
liability for any Taxes of any Person (other than the Company and its
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of law in any jurisdiction), or as a transferee or successor, by
contract or otherwise. Section 3.8(c) of the Company Disclosure Schedule sets
forth a list of each person the Company reasonably believes is a “disqualified
individual” within the meaning of Section 280G of the Code and the regulations
thereunder.

(d) Neither the Company nor any of its Subsidiaries will be required to include
any material item of income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) change in method of accounting for a taxable
period ending on or prior to the Closing Date; (ii) “closing agreement”
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local, or foreign tax law); (iii) intercompany transactions or any
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any corresponding or similar provision of state, local, or foreign tax
law); (iv) installment sale or open transaction disposition made on or prior to
the Closing Date; or (v) prepaid amount received on or prior to the Closing
Date, except for inclusions or exclusions that, individually or in the
aggregate, are not reasonably likely to be material to the Company and its
Subsidiaries, taken as a whole.

(e) Neither the Company nor any of its Subsidiaries has been a “distributing
corporation” or a “controlled corporation” in a distribution of stock intended
to qualify for tax-free treatment under Section 355 of the Code (i) in the two
years prior to the date of this Agreement or (ii) in a distribution that could
otherwise constitute part of a “plan” or “series of related transactions” within
the meaning of Section 355(e) of the Code in conjunction with the Merger.

(f) The Company and each of its Subsidiaries has complied with all applicable
Tax laws relating to the payment and withholding of Taxes and has duly and
timely withheld and paid over to the appropriate Taxing Authority all amounts
required to be so withheld and paid under all applicable Tax laws, except for
failures to comply, withhold or pay that, individually or in the aggregate, are
not reasonably likely to result in any material liability of the Company and its
Subsidiaries, taken as a whole.

(g) None of the Company or any of its Subsidiaries has participated in any way
(i) in any “tax shelter” within the meaning of Section 6111 (as in effect prior
to the enactment of P.L. 108-357 or any comparable laws of jurisdictions other
than the United States) of the Code or (ii) in any “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4 (as in effect at the
relevant time) (or any comparable regulations of jurisdictions other than the
United States).

3.9 Real Property.

(a) Section 3.9(a) of the Company Disclosure Schedule sets forth a complete and
accurate list as of the date of this Agreement of all real property owned by the
Company or any of its Subsidiaries and material to the conduct of the business
of the Company and its Subsidiaries, taken as a whole, as currently conducted,
and the location of the premises.

(b) Section 3.9(b) of the Company Disclosure Schedule sets forth a complete and
accurate list as of the date of this Agreement of all real property leased,
subleased or licensed by the Company or any of its Subsidiaries and material to
the conduct of the business of the Company and its Subsidiaries, taken as a
whole, as currently conducted (collectively “Company Leases”), and the location
of the premises. Neither the Company nor any of its Subsidiaries nor, to the
Company’s

 

10



--------------------------------------------------------------------------------

Knowledge, any other party to any Company Lease is in default under any of the
Company Leases, except where the existence of such defaults, individually or in
the aggregate, is not reasonably likely to result in any material liability of
the Company and its Subsidiaries, taken as a whole. Neither the Company nor any
of its Subsidiaries leases, subleases or licenses any real property to any
Person other than the Company and its Subsidiaries where such lease, sublease or
license is material to the financial condition of the Company and its
Subsidiaries, taken as a whole. The Company has made available to the Buyer
complete and accurate copies of all Company Leases.

3.10 Intellectual Property.

(a) To the Company’s Knowledge, the Company and its Subsidiaries own, license,
sublicense or otherwise possess legally enforceable rights to use all
Intellectual Property used to conduct the business of the Company and its
Subsidiaries, taken as a whole, as currently conducted, the absence of which,
individually or in the aggregate, is reasonably likely to result in any material
liability of the Company and its Subsidiaries, taken as a whole. For purposes of
this Agreement, the term “Intellectual Property” means (i) patents, trademarks,
service marks, trade names, domain names, copyrights, designs and trade secrets,
(ii) applications for and registrations of such patents, trademarks, service
marks, trade names, domain names, copyrights and designs, (iii) processes,
formulae, methods, schematics, technology, know-how, computer software programs
and applications, and (iv) other tangible or intangible proprietary or
confidential information and materials.

(b) The execution and delivery of this Agreement by the Company and the
consummation by the Company of the Merger will not (i) result in the breach of,
or create on behalf of any third party the right to terminate or modify, or
otherwise result in the acceleration of any material right or obligation under,
(A) any license, sublicense or other agreement relating to any Intellectual
Property owned by the Company that is material to the business of the Company
and its Subsidiaries, taken as a whole, as currently conducted (the “Company
Intellectual Property”), or (B) any license, sublicense and other agreement as
to which the Company or any of its Subsidiaries is a party and pursuant to which
the Company or any of its Subsidiaries is authorized to use any third party
Intellectual Property that is material to the business of the Company and its
Subsidiaries, taken as a whole, as currently conducted (the “Third Party
Intellectual Property”), or (ii) result in a release, the grant of a material
license, or the grant of any incremental material license right in any Company
Intellectual Property to any Person.

(c) All patents and registrations for trademarks, service marks and copyrights
which are held by the Company or any of its Subsidiaries and which are material
to the business of the Company and its Subsidiaries, taken as a whole, as
currently conducted, are, to the Company’s Knowledge, valid, subsisting, and
have not expired or been cancelled or abandoned, and the Company or one of its
Subsidiaries is the record owner of each. To the Company’s Knowledge, no third
party is infringing, violating, diluting, or misappropriating any of the Company
Intellectual Property, except for infringements, violations or misappropriations
that, individually or in the aggregate, are not reasonably likely to be material
to the Company and its Subsidiaries, taken as a whole.

(d) To the Company’s Knowledge, the conduct of the business of the Company and
its Subsidiaries as currently conducted does not infringe, dilute, violate or
constitute a misappropriation of any Intellectual Property of any third party,
except for such infringements, dilutions, violations and misappropriations that,
individually or in the aggregate, are not reasonably likely to result in any
material liability of the Company and its Subsidiaries, taken as a whole. Since
January 1, 2004, neither the Company nor any of its Subsidiaries has received
any written claim or notice alleging any such infringement, dilution, violation
or misappropriation.

(e) To the Company’s Knowledge, between January 1, 2003 and the date of this
Agreement, no release by the Company or any escrow agent to any third party of
any Company Source Code has occurred. “Company Source Code” means, collectively,
any human readable software source code, or any material portion or aspect of
the software source code which comprise part of the Company Intellectual
Property.

(f) To the Company’s Knowledge, Section 3.10(f) of the Company Disclosure
Schedule lists all contracts with any Governmental Entity, pursuant to which
material computer software programs or technology owned or co-owned by the
Company or any of its Subsidiaries were developed or co-developed by the Company
or any of its Subsidiaries.

3.11 Contracts.

(a) The Company has made available to the Buyer a copy of each Company Material
Contract in effect on the date of this Agreement. As used in this Agreement,
“Company Material Contract” means (i) any agreement, contract or commitment in
connection with which or pursuant to which the Company and its Subsidiaries is
reasonably likely to spend or receive, in the aggregate, more than $1,000,000
during the current fiscal year or during the next fiscal year, (ii) any
non-competition or other agreement that prohibits or otherwise restricts, in any
material respect, the Company or any of its Subsidiaries from freely engaging
anywhere in the world in any business that is material to the business currently
conducted by the Company and its

 

11



--------------------------------------------------------------------------------

Subsidiaries, taken as a whole, (iii) any material contract granting most
favored nation pricing, preferred pricing, exclusive sales, distribution,
marketing or other exclusive rights, rights of refusal, rights of first
negotiation or similar rights and/or terms to any Person, (iv) any trust
indenture, mortgage, promissory note, loan agreement, credit agreement or other
contract for the borrowing of $1,000,000 or more, or any currency exchange,
commodities or other hedging arrangement or any leasing transaction involving
greater than $5,000,000 of the type required to be capitalized in accordance
with GAAP, (v) any contract of guarantee, support, assumption or endorsement of,
or any similar commitment with respect to, the obligations, liabilities or
indebtedness of any other Person other than the Company or any of its
Subsidiaries involving greater than $1,000,000, (vi) any joint venture contract,
(vii) any contract with any Governmental Entity involving greater than
$1,000,000 (“Government Contract”), (viii) any “material contract” (as such term
is defined in Item 601(b)(10) of Regulation S-K of the SEC) with respect to the
Company and its Subsidiaries, and (ix) any employment, consulting or other
similar agreement with any executive officer or other employee of the Company
earning an annual base salary in excess of $200,000 or with any member of the
Company Board, other than those that are terminable by the Company or any of its
Subsidiaries on no more than 30 days’ notice without liability or financial
obligation to the Company or any of its Subsidiaries.

(b) Each Company Material Contract is in full force and effect except to the
extent it has previously expired in accordance with its terms or where the
failure to be in full force and effect, individually or in the aggregate, is not
reasonably likely to result in any material liability of the Company and its
Subsidiaries, taken as a whole. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any other party to any Company Material
Contract is in violation of or in default under (nor does there exist any
condition which, upon the passage of time or the giving of notice or both, would
cause such a violation of or default under) any Company Material Contract,
except for violations or defaults that, individually or in the aggregate, are
not reasonably likely to result in any material liability of the Company and its
Subsidiaries, taken as a whole, or otherwise be material to the Company and its
Subsidiaries, taken as a whole.

(c) Neither the Company nor any of its Subsidiaries has entered into any
transaction with any Affiliate of the Company or any of its Subsidiaries or any
transaction that would be subject to proxy statement disclosure pursuant to
Item 404 of Regulation S-K.

(d) To the Company’s Knowledge, with respect to any Government Contract, there
is not any existing: (i) civil fraud or criminal investigation by any
Governmental Entity; (ii) qui tam action brought against the Company or any of
its Subsidiaries under the Civil False Claims Act; (iii) suspension or debarment
proceeding (or equivalent proceeding) against the Company or any of its
Subsidiaries; (iv) claim or request by a Governmental Entity for a contract
price adjustment based on asserted: defective pricing; disallowance of cost or
non compliance with statute, regulation or contract; (v) dispute involving the
Company or any of its Subsidiaries on a Government Contract, or (vi) claim or
equitable adjustment by the Company or any of its Subsidiaries relating to a
Government Contract, in each case in this paragraph (d) except for
investigations, actions, proceedings, claims or disputes that, individually or
in the aggregate, are not reasonably likely to result in any material liability
of the Company and its Subsidiaries, taken as a whole. Neither the Company nor
any of its Subsidiaries has any material liability for renegotiation of any
Government Contracts.

3.12 Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation pending and of which the Company has been notified or, to the
Company’s Knowledge, threatened against the Company or any of its Subsidiaries,
in each case that, individually or in the aggregate, is reasonably likely to
result in any material liability of the Company and its Subsidiaries, taken as a
whole. There are no material judgments, orders or decrees outstanding against
the Company or any of its Subsidiaries. Neither the Company nor any Subsidiary
has any material action, suit, proceeding, claim or arbitration pending against
any other Person.

3.13 Environmental Matters.

(a) Except for matters that, individually or in the aggregate, are not
reasonably likely to result in any material liability of the Company and its
Subsidiaries, taken as a whole:

(i) neither the Company nor its Subsidiaries has received any written notice
alleging any of them has not complied with applicable Environmental Laws;

(ii) to the Company’s Knowledge, the properties currently owned or operated by
the Company and its Subsidiaries (including soils, groundwater, surface water,
buildings or other structures) are not contaminated with any Hazardous
Substances in an amount or concentration that would give rise to an obligation
to act or disclose that condition under any Environmental Law;

(iii) to the Company’s Knowledge, the properties formerly owned or operated by
the Company or any of its Subsidiaries were not contaminated with Hazardous
Substances in an amount or concentration that would give rise to an obligation
to act or disclose that condition under any Environmental Law during the period
of ownership or operation by the Company or any of its Subsidiaries;

 

12



--------------------------------------------------------------------------------

(iv) neither the Company nor any of its Subsidiaries has received a written
notice that it is subject to liability for any Hazardous Substance disposal or
contamination in violation of any Environmental Law on the property of any third
party;

(v) neither the Company nor any of its Subsidiaries have released any Hazardous
Substance into the environment except (A) in compliance with law or (B) in an
amount or concentration that would not be expected to give rise to a liability
or obligation under any Environmental Law;

(vi) neither the Company nor any of its Subsidiaries has received any written
notice, demand, claim or request for information alleging that the Company or
any of its Subsidiaries may be in violation of, liable under or have obligations
under any Environmental Law; and

(vii) neither the Company nor any of its Subsidiaries is subject to any orders,
decrees or injunctions by any Governmental Entity or is subject to any indemnity
agreement with any third party addressing liability under any Environmental Law.

(b) For purposes of this Agreement, the term “Environmental Law” means any law,
regulation, order, decree or permit requirement of any governmental jurisdiction
relating to: (i) the protection, investigation or restoration of the
environment, human health and safety, or natural resources, (ii) the handling,
use, storage, treatment, transport, disposal, release or threatened release of
any Hazardous Substance or (iii) noise, odor or wetlands protection.

(c) For purposes of this Agreement, the term “Hazardous Substance” means:
(i) any substance that is regulated or which falls within the definition of a
“hazardous substance,” “hazardous waste” or “hazardous material” pursuant to any
Environmental Law; or (ii) any petroleum product or by-product,
asbestos-containing material, polychlorinated biphenyls, radioactive materials
or radon.

(d) The parties agree that the only representations and warranties of the
Company in this Agreement as to any environmental matters or any other
obligation or liability with respect to Hazardous Substances or materials of
environmental concern are those contained in this Section 3.13. Without limiting
the generality of the foregoing, the Buyer specifically acknowledges that the
representations and warranties contained in Sections 3.15 and 3.16 do not relate
to environmental matters.

3.14 Employee Benefit Plans.

(a) Section 3.14(a) of the Company Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement, of all Employee Benefit Plans
maintained, or contributed to, by the Company, any of the Company’s Subsidiaries
or any of their ERISA Affiliates (together, the “Company Employee Plans”). For
purposes of this Agreement, the following terms shall have the following
meanings: (i) “Employee Benefit Plan” means any “employee pension benefit plan”
(as defined in Section 3(2) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation involving more than one
person or monetary benefits in excess of $100,000, including insurance coverage,
severance benefits, disability benefits, deferred compensation, bonuses, stock
options, stock purchase, phantom stock, stock appreciation or other forms of
incentive compensation or post-retirement compensation and all change in control
and retention agreements, for the benefit of, or relating to, any current or
former employee of the Company or any of its Subsidiaries or an ERISA Affiliate;
(ii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended; and (iii) “ERISA Affiliate” means any entity which is a member of (A) a
controlled group of corporations (as defined in Section 414(b) of the Code),
(B) a group of trades or businesses under common control (as defined in
Section 414(c) of the Code), or (C) an affiliated service group (as defined
under Section 414(m) of the Code or the regulations under Section 414(o) of the
Code), any of which includes or included the Company or a Subsidiary of the
Buyer.

(b) With respect to each Company Employee Plan, the Company has made available
to the Buyer a complete and accurate copy of (i) such Company Employee Plan,
(ii) the most recent annual report (Form 5500) filed with the IRS and (iii) each
trust agreement, group annuity contract and summary plan description, if any,
relating to such Company Employee Plan.

(c) Each Company Employee Plan is being administered in all material respects in
accordance with ERISA, the Code and all other applicable laws and the
regulations thereunder and in accordance with its terms.

(d) With respect to the Company Employee Plans, there are no benefit obligations
for which contributions have not been made or properly accrued to the extent
required by GAAP. The assets of each Company Employee Plan which is funded are
reported at their fair market value on the books and records of such Employee
Benefit Plan.

 

13



--------------------------------------------------------------------------------

(e) All the Company Employee Plans that are intended to be qualified under
Section 401(a) of the Code have received determination letters from the IRS to
the effect that such Company Employee Plans are qualified and the plans and
trusts related thereto are exempt from federal income taxes under Sections
401(a) and 501(a), respectively, of the Code, no such determination letter has
been revoked and revocation has not been threatened, and no such Employee
Benefit Plan has been amended or operated since the date of its most recent
determination letter or application therefor in any respect, and no act or
omission has occurred, that would adversely affect its qualification or
materially increase its cost.

(f) Neither the Company, any of the Company’s Subsidiaries nor any of their
ERISA Affiliates has (i) ever maintained a Company Employee Plan which was ever
subject to Section 412 of the Code or Title IV of ERISA, (ii) ever sponsored or
been obligated to contribute to a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA), or (iii) sponsored or contributed to any multiple
employer plan.

(g) Neither the Company nor any of its Subsidiaries is a party to any oral or
written (i) agreement with any stockholders, director or executive officer of
the Company or any of its Subsidiaries (A) the benefits of which are contingent,
or the terms of which are materially altered, upon the execution of this
Agreement or the occurrence of a transaction involving the Company or any of its
Subsidiaries of the nature of any of the transactions contemplated by this
Agreement (either alone or in connection with another event), (B) providing any
term of employment or compensation guarantee or (C) providing severance benefits
or other benefits after the termination of employment of such director,
executive officer or key employee; or (ii) agreement or plan binding the Company
or any of its Subsidiaries, including any stock option plan, stock appreciation
right plan, restricted stock plan, stock purchase plan or severance benefit
plan, any of the benefits of which shall be increased, or the vesting of the
benefits of which shall be accelerated, by the occurrence of any of the
transactions contemplated by this Agreement or the value of any of the benefits
of which shall be calculated on the basis of any of the transactions
contemplated by this Agreement.

(h) None of the Company Employee Plans promises or provides retiree medical or
other retiree welfare benefits to any person, except as required by applicable
law.

3.15 Compliance With Laws. The Company and each of its Subsidiaries is in
compliance with, and is not in violation of, any applicable statute, law or
regulation with respect to the conduct of its business, or the ownership or
operation of its properties or assets, including, without limitation, the
Foreign Corrupt Practices Act of 1977, as amended, or any rules or regulations
thereunder or any similar anti-corruption or anti-bribery requirements
applicable to the Company or any of its Subsidiaries in any jurisdiction other
than the United States, in each case except for failures to comply or violations
that, individually or in the aggregate, are not reasonably likely to result in
any material liability of the Company and its Subsidiaries, taken as a whole.

3.16 Permits. The Company and each of its Subsidiaries have all permits,
licenses and franchises from Governmental Entities required to conduct their
businesses as now being conducted, except for such permits, licenses and
franchises the absence of which, individually or in the aggregate, is not
reasonably likely to be material to the Company and its Subsidiaries, taken as a
whole (the “Company Permits”). The Company Permits are in full force and effect,
except for any failures to be in full force and effect that, individually or in
the aggregate, are not reasonably likely to be material to the Company and its
Subsidiaries, taken as a whole. The Company and each of its Subsidiaries are in
compliance with the terms of the Company Permits, except for such failures to
comply that, individually or in the aggregate, are not reasonably likely to
result in any material liability of the Company and its Subsidiaries, taken as a
whole.

3.17 Labor Matters. Neither the Company nor any of its Subsidiaries has
committed an unfair labor practice (or is the subject of any proceeding
asserting that the Company or any of its Subsidiaries has committed an unfair
labor practice) that , individually or in the aggregate, is reasonably likely to
result in any material liability of the Company and its Subsidiaries, taken as a
whole. Neither the Company nor any of its Subsidiaries (i) is a party to, bound
by or currently negotiating any collective bargaining agreement or other labor
union contract or (ii) is the subject of any proceeding seeking to compel it to
bargain with any labor union or labor organization, and to the Company’s
Knowledge, there are not as of the date of this Agreement any activities or
proceedings of any labor union or labor organization to organize any employees
of the Company or its Subsidiaries. There are no pending or, to the Company’s
Knowledge, threatened labor strikes, disputes, walkouts, work stoppages,
slow-downs or lockouts involving the Company or any of its Subsidiaries that,
individually or in the aggregate, are reasonably likely to be material to the
Company and its Subsidiaries, taken as a whole.

3.18 Insurance. Section 3.18 of the Company Disclosure Schedule lists all
material policies of insurance and bonds of the Company or any Subsidiary that
are currently in effect, correct and complete copies of which have been made
available to the Buyer. Section 3.18 of the Company Disclosure Schedule
identifies each material insurance claim made by the Company or its Subsidiaries
since January 1, 2004. As of the date of this Agreement, there is no material
claim pending under any of such policies

 

14



--------------------------------------------------------------------------------

or bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds. All premiums due and payable under all
such policies and bonds have been timely paid and the Company and each
Subsidiary is otherwise in material compliance with the terms of such policies
and bonds, except for any noncompliance that, individually or in the aggregate,
is reasonably likely to be material to the Company and its Subsidiaries, taken
as a whole.

3.19 Opinion of Financial Advisor. The financial advisor of the Company, J.P.
Morgan Securities Inc., has delivered to the Company an opinion dated the date
of this Agreement to the effect that, as of such date, the Merger Consideration
is fair to the holders of Company Common Stock from a financial point of view.

3.20 Section 203 of the DGCL. Assuming the accuracy of the representations and
warranties of the Buyer and Merger Sub in Section 4.6, the Company Board has
taken all actions necessary so that (i) the restrictions contained in
Section 203 of the DGCL applicable to a “business combination” (as defined in
Section 203) shall not apply to the execution, delivery or performance of this
Agreement or the consummation of the Merger or the other transactions
contemplated by this Agreement and (ii) no takeover-related provision in the
Company’s certificate of incorporation or bylaws would prohibit, restrict,
invalidate or void the execution, delivery or performance of this Agreement or
the consummation of the Merger or the other transactions contemplated by this
Agreement.

3.21 Rights Agreement. The Company has duly entered into an amendment to the
Company Rights Plan, a signed copy of which has been delivered to the Buyer (the
“Company Rights Plan Amendment”), and taken all other action necessary or
appropriate so that the entering into of this Agreement and consummation of the
Merger does not and will not result in the ability of any Person to exercise any
of the Company Rights under the Company Rights Plan or enable or require the
Company Rights issued thereunder to separate from the shares of Company Common
Stock to which they are attached or to be triggered or become exercisable or
cease to be redeemable.

3.22 Brokers. No agent, broker, investment banker, financial advisor or other
firm or Person is or shall be entitled, as a result of any action, agreement or
commitment of the Company or any of its Affiliates, to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with any of
the transactions contemplated by this Agreement, except J.P. Morgan Securities
Inc., whose fees and expenses shall be paid by the Company. The Company has
provided to the Buyer a true and correct copy of its engagement letter with J.P.
Morgan Securities Inc.

3.23 Export Control Laws. The Company has conducted its export transactions in
accordance with applicable provisions of United States export control laws and
regulations, including but not limited to the Export Administration Act and
implementing Export Administration Regulations, except for such failures to
comply that, individually or in the aggregate, are not reasonably likely to
result in any material liability of the Company and its Subsidiaries, taken as a
whole.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER AND MERGER SUB

The Buyer and Merger Sub represent and warrant to the Company that the
statements contained in this Article IV are true and correct.

4.1 Organization, Standing and Power. Each of the Buyer and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, has all requisite corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted, and is duly qualified to do business and,
where applicable as a legal concept, is in good standing as a foreign
corporation in each jurisdiction in which the character of the properties it
owns, operates or leases or the nature of its activities makes such
qualification necessary, except for such failures to be so organized, qualified
or in good standing, individually or in the aggregate, that are not reasonably
likely to have a Buyer Material Adverse Effect. For purposes of this Agreement,
the term “Buyer Material Adverse Effect” means any material adverse effect on
the ability of the Buyer or Merger Sub to consummate the transactions
contemplated by this Agreement.

4.2 Authority; No Conflict; Required Filings and Consents.

(a) Each of the Buyer and Merger Sub has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement by the Buyer
and Merger Sub have been duly authorized by all necessary corporate action on
the part of each of the Buyer and Merger Sub. This Agreement has been duly
executed

 

15



--------------------------------------------------------------------------------

and delivered by each of the Buyer and Merger Sub and constitutes the valid and
binding obligation of each of the Buyer and Merger Sub, enforceable against each
of them in accordance with its terms, subject to the Bankruptcy and Equity
Exception.

(b) The execution and delivery of this Agreement by each of the Buyer and Merger
Sub do not, and the consummation by the Buyer and Merger Sub of the transactions
contemplated by this Agreement shall not, (i) conflict with, or result in any
violation or breach of, any provision of the certificate of incorporation or
bylaws of the Buyer or Merger Sub, (ii) conflict with, or result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, require a
consent or waiver under, constitute a change in control under, require the
payment of a penalty under or result in the imposition of any Lien on the
Buyer’s or Merger Sub’s assets under, any of the terms, conditions or provisions
of any lease, license, contract or other agreement, instrument or obligation to
which the Buyer or Merger Sub is a party or by which any of them or any of their
properties or assets may be bound, or (iii) subject to compliance with the
requirements specified in clauses (i) and (ii) of Section 4.2(c), conflict with
or violate any permit, concession, franchise, license, judgment, injunction,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Buyer or Merger Sub or any of its or their respective properties or assets,
except in the case of clauses (ii) and (iii) of this Section 4.2(b) for any such
conflicts, violations, breaches, defaults, terminations, cancellations,
accelerations, losses, penalties or Liens, and for any consents or waivers not
obtained, that, individually or in the aggregate, would not be reasonably likely
to have a Buyer Material Adverse Effect.

(c) No consent, approval, license, permit, order or authorization of, or
registration, declaration, notice or filing with, any Governmental Entity or any
stock market or stock exchange on which shares of Buyer Common Stock are listed
for trading is required by or with respect to the Buyer or Merger Sub in
connection with the execution and delivery of this Agreement by the Buyer or
Merger Sub or the consummation by the Buyer or Merger Sub of the transactions
contemplated by this Agreement, except for (i) the pre-merger notification
requirements under the HSR Act and any other applicable Antitrust Laws, (ii) the
filing of the Certificate of Merger with the Delaware Secretary of State and
appropriate corresponding documents with the appropriate authorities of other
states in which the Company is qualified as a foreign corporation to transact
business, (iii) the filing of such reports, schedules or materials under the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby, (iv) the filing with the SEC of the Form S-8,
(v) such other filings and notifications as may be required to be made under
federal, state or foreign securities laws or the rules and regulations of the
New York Stock Exchange, and (vi) such other consents, approvals, licenses,
permits, orders, authorizations, registrations, declarations, notices and
filings which, if not obtained or made, would not be reasonably likely to have a
Buyer Material Adverse Effect.

(d) No vote of the holders of any class or series of the Buyer’s capital stock
or other securities is necessary for the consummation by the Buyer of the
transactions contemplated by this Agreement.

4.3 Information Provided. The information to be supplied by or on behalf of the
Buyer in writing for inclusion in the Proxy Statement to be sent to the
stockholders of the Company in connection with the Company Meeting shall not, on
the date the Proxy Statement is first mailed to stockholders of the Company, at
the time of the Company Meeting or at the Effective Time, contain any statement
which, at such time and in light of the circumstances under which it shall be
made, is false or misleading with respect to any material fact, or omit to state
any material fact necessary in order to make the statements made in the Proxy
Statement not false or misleading; or omit to state any material fact necessary
to correct any statement in any earlier communication with respect to the
solicitation of proxies for the Company Meeting which has become false or
misleading. If at any time prior to the Company Meeting any fact or event
relating to the Buyer or any of its Affiliates which should be set forth in a
supplement to the Proxy Statement should be discovered by the Buyer or should
occur, the Buyer shall, promptly after becoming aware thereof, inform the
Company of such fact or event.

4.4 Operations of Merger Sub. Merger Sub was formed solely for the purpose of
engaging in the transactions contemplated by this Agreement, has engaged in no
other business activities and has conducted its operations only as contemplated
by this Agreement.

4.5 Financing. The Buyer and Merger Sub have, and will on the Closing Date have,
sufficient cash resources available to perform all of their respective
obligations under this Agreement and to consummate the Merger.

4.6 Ownership of Company Common Stock. The Buyer, together with its “Affiliates”
and “Associates,” is not an “Interested stockholder,” as those terms are defined
in Section 203 of the DGCL.

 

16



--------------------------------------------------------------------------------

ARTICLE V

CONDUCT OF BUSINESS

5.1 Covenants of the Company. Except as expressly provided or permitted herein,
set forth in Section 5.1 of the Company Disclosure Schedule or as consented to
in writing by the Buyer (which consent shall not be unreasonably withheld),
during the period commencing on the date of this Agreement and ending at the
Effective Time or such earlier date as this Agreement may be terminated in
accordance with its terms (the “Pre-Closing Period”), the Company shall, and
shall cause each of its Subsidiaries to, use commercially reasonable efforts
(a) to act and carry on its business in the Ordinary Course of Business and in
material compliance with all applicable laws and Company Material Contracts,
(b) pay all of its material debts and Taxes when due (subject to good faith
disputes over such debts or Taxes) and pay or perform its other material
obligations when due, and (c) keep available the services of its present
officers and key employees and preserve its relationships with material
customers, suppliers, distributors, licensors, licensees, and others having
material business dealings with it. Without limiting the generality of the
foregoing, except as expressly provided or permitted herein or as set forth in
Section 5.1 of the Company Disclosure Schedule, during the Pre-Closing Period
the Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, do any of the following without the prior written consent of the
Buyer:

(a) (i) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, securities or other property) in respect of, any
of its capital stock (other than dividends and distributions by a direct or
indirect wholly owned Subsidiary of the Company to its parent), (ii) split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock or any of its other securities; (iii) purchase,
redeem or otherwise acquire any shares of its capital stock or any other of its
securities or any rights, warrants or options to acquire any such shares or
other securities, except, in the case of this clause (iii), for the acquisition
of shares of Company Common Stock (and corresponding Company Rights) (A) from
holders of Company Stock Options in full or partial payment of the exercise
price payable by such holder upon exercise of Company Stock Options to the
extent required or permitted under the terms of such Company Stock Options or
(B) from former employees, directors and consultants in accordance with
agreements providing for the repurchase of shares at their original issuance
price in connection with any termination of services to the Company or any of
its Subsidiaries, or (iv) amend or modify the Company Rights Plan (except in a
manner consistent with Section 6.1) or adopt or enter into any new “shareholder
rights plan” or similar anti-takeover agreement or plan;

(b) except as permitted by Section 5.1(i), issue, deliver, sell, grant, pledge
or otherwise dispose of or encumber any shares of its capital stock, any other
voting securities or any securities convertible into or exchangeable for, or any
rights, warrants or options to acquire, any such shares, voting securities or
convertible or exchangeable securities, in each case other than the issuance of
shares of Company Common Stock (and corresponding Company Rights) (i) upon the
exercise of Company warrants described in Section 3.2(c) of the Company
Disclosure Schedule, (ii) upon the exercise of Company Stock Options outstanding
on the date of this Agreement or (iii) pursuant to the Company ESPP;

(c) amend its certificate of incorporation, bylaws or other comparable charter
or organizational documents;

(d) except as described in Section 3.2(d) of the Company Disclosure Schedule,
acquire (i) by merging or consolidating with, or by purchasing all or a
substantial portion of the assets or any stock of, or by any other manner, any
business or any corporation, partnership, joint venture, limited liability
company, association or other business organization or division thereof or
(ii) any assets that are material, in the aggregate, to the Company and its
Subsidiaries, taken as a whole, except purchases of inventory and raw materials
in the Ordinary Course of Business;

(e) sell, lease, license, pledge, or otherwise dispose of or encumber any
material properties or material assets of the Company or of any of its
Subsidiaries other than in the Ordinary Course of Business;

(f) (i) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person (other than letters of credit or similar
arrangements issued to or for the benefit of suppliers and manufacturers in the
Ordinary Course of Business), (ii) issue, sell or amend any debt securities or
warrants or other rights to acquire any debt securities of the Company or any of
its Subsidiaries, guarantee any debt securities of another Person, enter into
any “keep well” or other agreement to maintain any financial statement condition
of another Person or enter into any arrangement having the economic effect of
any of the foregoing, (iii) make any loans, advances (other than routine
advances to employees of the Company and its Subsidiaries in the Ordinary Course
of Business) or capital contributions to, or investment in, any other Person,
other than the Company or any of its direct or indirect wholly owned
Subsidiaries, or, except for the write off of accounts receivable in the
Ordinary Course of Business, forgive or discharge in whole or in part any
outstanding loans or advances, provided, however, that the Company may, in the
Ordinary Course of Business, invest in debt securities maturing not more than 90
days after the date of investment, or (iv) other than in the Ordinary Course of
Business, enter into any hedging agreement or other financial agreement or
arrangement designed to protect the Company or its Subsidiaries against
fluctuations in exchange rates;

 

17



--------------------------------------------------------------------------------

(g) make any capital expenditures or other expenditures with respect to
property, plant or equipment in excess of $1,000,000 in the aggregate for the
Company and its Subsidiaries, taken as a whole, other than as set forth in the
Company’s budget for capital expenditures previously made available to the
Buyer;

(h) make any material changes in accounting methods, principles or practices, or
revalue any of its material assets, except insofar as may have been required by
a concurrent change in GAAP as concurred with by its independent auditors;

(i) except as required (A) to comply with applicable law or agreements, plans or
arrangements existing on the date hereof and (B) for the payment of annual
bonuses to employees for the Company’s 2006 fiscal year in accordance with the
Company’s 2006 bonus plans as in effect on the date hereof and administered in
accordance with past practice, copies of which have been made available to the
Buyer, (i) adopt, enter into, terminate or materially amend any employment,
severance or similar agreement or material benefit plan for the benefit or
welfare of any current or former director, officer or employee (except in the
Ordinary Course of Business and only if such arrangement is terminable on 30
days’ or less notice without either a penalty or a termination payment),
(ii) increase in any material respect the compensation or fringe benefits of, or
pay any bonus to, any director, officer or employee (except for annual increases
of salaries in the Ordinary Course of Business), (iii) accelerate the payment,
right to payment or vesting of any material compensation or benefits, including
any outstanding options or restricted stock awards, (iv) grant any stock
options, stock appreciation rights, stock based or stock related awards,
performance units or restricted stock, except for the grant of options to
purchase up to 50,000 shares of Company Common Stock to any individual (but not
more than 500,000 shares of Company Common Stock in the aggregate), which
options shall have an exercise price equal to the fair market value of the
Company Common Stock on a date no earlier than the date of the corporate action
authorizing the grant and which options shall otherwise be upon the Company’s
customary terms, (v) take any action other than in the Ordinary Course of
Business to fund or in any other way secure the payment of compensation or
benefits under any Company Employee Plan, or (vi) accelerate, amend or change
the period of exercisability or vesting of any options or other rights granted
under the Company Stock Plans or the Company ESPP or the vesting of the
securities purchased or purchasable under such options or other rights or the
vesting schedule or repurchase rights applicable to any unvested securities
issued under such stock plans or otherwise amend or change any other terms of
such options, rights or unvested securities;

(j) (i) file any income Tax Return or other Tax Return showing an amount of Tax
due in excess of $1,000,000, or any amendment to any income Tax Return or other
Tax Return, which amendment requires a payment of an amount of Taxes in excess
of $1,000,000, unless copies of such Tax Return or amendment have first been
delivered to the Buyer for its review at a reasonable time prior to filing,
(ii) except as required by law, make or change any material election in respect
of Taxes or adopt or change any material accounting method in respect of Taxes,
or (iii) enter into any closing agreement, settle any claim or assessment in
respect of Taxes for an amount in excess of $1,000,000, or consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes;

(k) enter into any contract that would constitute a Company Material Contract,
or terminate, materially amend, or otherwise materially modify or waive any of
the material terms of any Company Material Contract, other than in the Ordinary
Course of Business;

(l) transfer or license to any Person any rights to any Intellectual Property or
transfer or license from any Person any Intellectual Property other than in the
Ordinary Course of Business, or transfer or provide a copy of any source code of
the Company to any Person;

(m) materially change the amount of any insurance coverage;

(n) (A) commence a lawsuit other than (1) for the routine collection of bills,
(2) in such cases where it in good faith determines that failure to commence
suit would result in the material impairment of a valuable asset or aspect of
its business, or (3) in connection with or otherwise related to this Agreement
and the transactions contemplated hereby, or (B) settle or agree to settle any
pending or threatened lawsuit or other dispute other than settlements with
prejudice entered into in the Ordinary Course of Business and requiring of the
Company and its Subsidiaries only the payment of monetary damages not exceeding
$500,000 or involving ordinary course collection claims for accounts receivable
due and payable to the Company or any of its Subsidiaries; or

(o) authorize any of, or commit or agree, in writing or otherwise, to take any
of, the foregoing actions.

5.2 Confidentiality. The parties acknowledge that the Buyer and the Company have
previously executed a confidentiality agreement, dated as of May 11, 2006
(the “Confidentiality Agreement”), which Confidentiality Agreement shall
continue in full force and effect in accordance with its terms, except as
expressly modified herein.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1 No Solicitation.

(a) No Solicitation or Negotiation. Except as set forth in this Section 6.1,
until the termination of this Agreement in accordance with the terms hereof (the
“Specified Time”), neither the Company nor any of its Subsidiaries shall, and
the Company shall direct and use reasonable efforts to cause its directors,
officers, employees, investment bankers, attorneys, accountants and other
advisors or representatives (such directors, officers, employees, investment
bankers, attorneys, accountants, other advisors and representatives,
collectively, “Representatives”) not to, directly or indirectly:

(i) solicit, initiate, knowingly encourage or knowingly facilitate the making of
any inquiry, indication of interest, proposal or offer that constitutes, or
would reasonably be expected to lead to, any Acquisition Proposal; or

(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish or make available to any Person any
non-public information for the purpose of encouraging or facilitating, any
inquiry, indication of interest, proposal or offer that constitutes, or would
reasonably be expected to lead to, any Acquisition Proposal.

Notwithstanding anything to the contrary set forth in this Agreement, in
response to a written, bona fide Acquisition Proposal that did not result from a
breach (other than an immaterial breach) of this Section 6.1, and subject to
compliance with Section 6.1(c), the Company may, so long as the Company
Stockholder Approval has not yet been obtained, (A) furnish or make available
information with respect to the Company to any Person (and the Representatives
of such Person) making an Acquisition Proposal that the Company Board determines
in good faith (after consultation with outside counsel and its financial
advisors) is, or could reasonably be expected to lead to, a Superior Proposal,
pursuant to a confidentiality agreement not materially less restrictive of the
other party than the Confidentiality Agreement, (B) engage in discussions or
negotiations (including solicitation of revised Acquisition Proposals) with such
Person and its Representatives regarding any such Acquisition Proposal,
(C) amend, or grant a waiver or release under, any standstill or similar
agreement with respect to any Company Common Stock, (D) take any action to
exempt any Person from the restrictions on “business combinations” contained in
Section 203 of the DGCL or otherwise cause such restrictions not to apply and
(E) amend the Company Rights Plan and take all other action necessary or
appropriate so that any action taken in regard to an Acquisition Proposal does
not and will not result in the ability of any Person to exercise any of the
Company Rights under the Company Rights Plan or enable or require the Company
Rights issued thereunder to separate from the shares of Company Common Stock to
which they are attached or to be triggered or become exercisable or cease to be
redeemable, provided, that in no case shall the Company take any action set
forth in clauses (A) through (E) of this sentence unless and until the Company
Board shall have determined in good faith, after consultation with outside legal
counsel, that the failure to take such action would be inconsistent with its
fiduciary obligations under applicable law; and provided further that in the
case of clauses (C), (D) and (E) the Acquisition Proposal shall be a Superior
Proposal; and provided further, in every case, that the Company complies with
each of the following: (1) the Company first shall have provided the Buyer with
two (2) Business Days advance written notice of the identity of such Person and
all the material terms and conditions of such Acquisition Proposal and the
Company’s intention to take such action (specifying which action it intends to
take), and (2) prior to or contemporaneously with furnishing or making available
any such nonpublic information to such Person, the Company shall furnish such
nonpublic information to the Buyer (to the extent such information has not
already been furnished by the Company to the Buyer).

(b) No Change in Recommendation or Alternative Acquisition Agreement. Prior to
the Specified Time:

(i) the Company Board shall not, except as set forth in this Section 6.1,
withhold, withdraw, amend or modify, in a manner adverse to the Buyer, the
approval or recommendation by the Company Board with respect to the Company
Voting Proposal (or publicly propose to do so);

(ii) the Company shall not enter into any letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement
or similar agreement (an “Alternative Acquisition Agreement”) regarding any
Acquisition Proposal (other than a confidentiality agreement referred to in
Section 6.1(a) entered into in the circumstances referred to in Section 6.1(a));

(iii) the Company Board shall not, except as set forth in this Section 6.1,
agree to, adopt, approve, publicly endorse or recommend, or publicly make any
statement, recommendation, or solicitation of support of, any Acquisition
Proposal; and

(iv) the Company shall not submit any Acquisition Proposal to any vote of the
Company’s stockholders.

Notwithstanding anything to the contrary set forth in this Agreement, the
Company or the Company Board may take any action otherwise prohibited by this
Section 6.1(b) either (x) in response to an Acquisition Proposal that did not
result from a breach (other

 

19



--------------------------------------------------------------------------------

than an immaterial breach) of this Section 6.1 and which the Company Board has
determined in good faith (after consultation with outside counsel and its
financial advisors) constitutes a Superior Proposal or (y) other than in
response to an Acquisition Proposal, if the Company Board determines in good
faith, after consultation with outside counsel, that failure to do so would be
inconsistent with its fiduciary obligations under applicable law, if: (1) the
Company Stockholder Approval has not yet been obtained, (2) in the case of
clause (x), the Company shall have promptly provided written notice to the Buyer
(a “Notice of Superior Proposal”) advising the Buyer that it has received a
Superior Proposal and that it intends to withhold, withdraw or modify its
recommendation (and the manner and timing in which it intends to do so),
identifying the Person making such Superior Proposal and specifying all of the
material terms and conditions of such Superior Proposal, and (3) in the case of
clause (x), Buyer shall not have within three (3) Business Days of receipt of
the Notice of Superior Proposal made an offer or proposal that the Company Board
determines in good faith (after consultation with its financial advisors) to be
more favorable to the Company’s stockholders than such Superior Proposal.

(c) Notices to the Buyer. The Company shall promptly (and in no event later than
one (1) Business Day after receipt) advise the Buyer orally, with written
confirmation to follow, of the Company’s receipt of (i) any written Acquisition
Proposal, (ii) any inquiry, indication of interest, proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition
Proposal, or (iii) any request for information which would reasonably be
expected to lead to an Acquisition Proposal, as well as, in the event of any of
the preceding clauses (i)-(iii), the material terms and conditions of any
written or oral Acquisition Proposal, inquiry, indication of interest, proposal,
offer or request for information and the identity of the Person making any such
Acquisition Proposal, request, inquiry, indication of interest, proposal, offer
or request for information. The Company shall provide Buyer with 48 hours prior
notice (or such lesser prior notice as is provided to the members of the Company
Board) of any meeting of the Company Board at which the Company Board could
reasonably be expected to consider any Acquisition Proposal or any such inquiry,
or to consider providing non-public information to any such Person. The Company
shall promptly (and in no event later than one (1) Business Day after receipt)
advise the Buyer orally, with written confirmation to follow, of any material
amendments or modifications to any such Acquisition Proposal, inquiry,
indication of interest, proposal, offer or request for information.

(d) Certain Permitted Disclosure. Nothing contained in this Section 6.1 or in
Section 6.5 (or elsewhere in this Agreement) shall prohibit the Company from
taking and disclosing to its stockholders a position with respect to a tender
offer contemplated by Rule 14d-9 or Rule 14e-2 promulgated under the Exchange
Act or from making any disclosure to the Company’s stockholders if, in the good
faith judgment of the Company Board, after consultation with outside counsel,
failure to so disclose would be inconsistent with its obligations under
applicable law; provided, however, the Company Board shall not recommend that
the Company stockholders tender shares of Company capital stock in connection
with any tender or exchange offer or withhold, withdraw or modify, in a manner
adverse to the Buyer, the recommendation by the Company Board with respect to
the Company Voting Proposal unless permitted to do so by this Section 6.1.

(e) Cessation of Ongoing Discussions. The Company shall, and shall direct and
use reasonable efforts to cause its Representatives to, cease immediately all
discussions and negotiations that commenced prior to the date of this Agreement
regarding any offer or proposal that constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal and request the prompt return or
destruction of all confidential information previously furnished to any Person
with which the Company has engaged in any such activities within the 6-month
period preceding the date of this Agreement.

(f) Definitions. For purposes of this Agreement:

“Acquisition Proposal” means (i) any proposal or offer for a merger,
consolidation, dissolution, recapitalization, share exchange or other business
combination involving the Company and its Subsidiaries (other than mergers,
consolidations, recapitalizations, share exchanges or other business
combinations involving solely the Company and/or one or more Subsidiaries of the
Company), (ii) any proposal for the issuance by the Company of over 20% of its
equity securities or (iii) any proposal or offer to acquire in any manner,
directly or indirectly, over 20% of the equity securities or consolidated total
assets of the Company and its Subsidiaries, in each case other than the
transactions contemplated by this Agreement.

“Superior Proposal” means any bona fide written proposal made by a third party
to acquire more than 50% of the equity securities or consolidated total assets
of the Company and its Subsidiaries, pursuant to a tender or exchange offer, a
merger, a consolidation or a sale of its assets as a result of which the Company
stockholders immediately preceding such transaction would hold less than 50% of
the equity interests in the surviving or resulting entity of such transaction or
any direct or indirect parent or subsidiary thereof, (i) on terms which the
Company Board determines in its good faith judgment (after consultation with its
financial and legal advisors) to be more favorable to the holders of Company
Common Stock than the transactions contemplated by this Agreement, taking into
account all the terms and conditions of such proposal and this Agreement
(including any offer by the Buyer to amend the terms of this Agreement), and
(ii) which the Company Board has determined is reasonably likely to be completed
on the terms proposed, taking into account all financial, regulatory, legal and
other aspects of such proposal.

 

20



--------------------------------------------------------------------------------

(g) Actions by Representatives and Affiliates. Any violation of the restrictions
set forth in this Section 6.1 by any Representative of the Company shall be
deemed to be a breach of this Section 6.1 by the Company.

6.2 Proxy Statement. As promptly as practicable after the execution of this
Agreement, the Company, in cooperation with the Buyer, shall prepare and file
with the SEC the Proxy Statement (which shall include a recommendation of the
Company Board in favor of the Company Voting Proposal, unless otherwise
permitted by Section 6.1). The Company shall respond to any comments of the SEC
or its staff and shall cause the Proxy Statement to be mailed to its
stockholders at the earliest practicable time after the resolution of any such
comments or the expiration of the 10-day waiting period provided in Rule
14a-6(a) promulgated under the Exchange Act. The Company shall notify the Buyer
promptly upon the receipt of any comments from the SEC or its staff or any other
government officials and of any request by the SEC or its staff or any other
government officials for amendments or supplements to the Proxy Statement and
shall supply the Buyer with copies of all correspondence between the Company or
any of its representatives, on the one hand, and the SEC, or its staff or any
other government officials, on the other hand, with respect to the Proxy
Statement. The Company shall use commercially reasonable efforts to cause all
documents that it is responsible for filing with the SEC or other regulatory
authorities under this Section 6.2 to comply in all material respects with all
applicable requirements of law and the rules and regulations promulgated
thereunder. Whenever any event occurs which is required to be set forth in an
amendment or supplement to the Proxy Statement, the Buyer or the Company, as the
case may be, shall promptly inform the other of such occurrence and cooperate in
filing with the SEC or its staff or any other government officials, and/or
mailing to stockholders of the Company, such amendment or supplement. Prior to
filing the preliminary or definitive proxy materials, the Company shall provide
Buyer with reasonable opportunity to review and comment on each such filing in
advance.

6.3 Nasdaq Quotation. The Company agrees to use commercially reasonable efforts
to continue the quotation of the Company Common Stock on The Nasdaq Stock Market
during the term of this Agreement.

6.4 Access to Information. During the Pre-Closing Period, the Company shall (and
shall cause each of its Subsidiaries to) afford to the Buyer’s officers,
employees, accountants, counsel and other representatives, reasonable access,
upon reasonable notice, during normal business hours and in a manner that does
not materially disrupt or interfere with business operations, to all of its
properties, books, contracts, commitments, personnel and records as the Buyer
shall reasonably request, and, during such period, the Company shall (and shall
cause each of its Subsidiaries to) furnish promptly to the Buyer (a) a copy of
each report, schedule, registration statement and other document filed or
received by it during such period pursuant to the requirements of federal or
state securities laws and (b) all other information concerning its business,
properties, assets, financial reporting and personnel as the Buyer may
reasonably request. The Buyer will hold any such information which is nonpublic
in confidence in accordance with the Confidentiality Agreement.

6.5 Stockholders Meeting. The Company, acting through the Company Board, shall
take all actions in accordance with applicable law, its certificate of
incorporation and bylaws and the rules of The Nasdaq Stock Market to promptly
and duly call, give notice of, convene and hold as promptly as practicable the
Company Meeting solely for the purpose of considering and voting upon the
Company Voting Proposal. Subject to Section 6.1, (a) the Company Board shall
recommend adoption of the Company Voting Proposal by the stockholders of the
Company and include such recommendation in the Proxy Statement and (b) the
Company Board shall not withhold, withdraw or modify, or publicly propose or
resolve to withhold, withdraw or modify in a manner adverse to the Buyer, the
recommendation of the Company Board that the Company’s stockholders vote in
favor of the Company Voting Proposal. Subject to Section 6.1, the Company shall
take all action that is both reasonable and lawful to solicit from its
stockholders proxies in favor of the Company Voting Proposal and shall take all
other action reasonably necessary or advisable to secure the vote or consent of
the stockholders of the Company required by the rules of The Nasdaq Stock Market
or the DGCL to obtain such approvals. Notwithstanding anything to the contrary
contained in this Agreement, the Company, after consultation with the Buyer, may
adjourn or postpone the Company Meeting (i) to the extent necessary to ensure
that any required supplement or amendment to the Proxy Statement is provided to
the Company’s stockholders, (ii) if as of the time for which the Company Meeting
is originally scheduled (as set forth in the Proxy Statement) there are
insufficient shares of Company Common Stock represented (either in person or by
proxy) to constitute a quorum necessary to conduct the business of the Company
Meeting, or (iii) for the purpose of soliciting additional proxies if proxies
granted by the time of the Company Meeting are insufficient to provide the
Required Company Stockholder Vote.

6.6 Legal Conditions to the Merger.

(a) Subject to the terms hereof, including Section 6.1 and Section 6.6(b), the
Company and the Buyer shall each use reasonable best efforts to:

(i) take, or cause to be taken, all actions, and do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective the transactions
contemplated hereby as promptly as practicable;

 

21



--------------------------------------------------------------------------------

(ii) as promptly as practicable, obtain from any Governmental Entity or any
other third party any consents, licenses, permits, waivers, approvals,
authorizations, or orders required to be obtained or made by the Company or the
Buyer or any of their Subsidiaries in connection with the authorization,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby;

(iii) as promptly as practicable, make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement and the
Merger required under (A) the Exchange Act, and any other applicable federal or
state securities laws, (B) the HSR Act and any related governmental request
thereunder, and (C) any other applicable law; and

(iv) execute or deliver any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement.

The Company and the Buyer shall cooperate with each other in connection with the
making of all such filings, including providing copies of all such documents to
the non-filing party and its advisors prior to filing and, if requested,
accepting reasonable additions, deletions or changes suggested in connection
therewith. The Company and the Buyer shall use their respective reasonable best
efforts to furnish to each other all information required for any application or
other filing to be made pursuant to the rules and regulations of any applicable
law (including all information required to be included in the Proxy Statement)
in connection with the transactions contemplated by this Agreement.

(b) Subject to the terms hereof, the Buyer and the Company agree, and shall
cause each of their respective Subsidiaries, to cooperate and to use their
respective reasonable best efforts to obtain any government clearances or
approvals required for Closing under the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other federal, state or foreign law, regulation or decree designed to
prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade (collectively “Antitrust Laws”), to respond
to any government requests for information under any Antitrust Law, and to
contest and resist any action, including any legislative, administrative or
judicial action, and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order (whether temporary, preliminary or
permanent) (an “Antitrust Order”) that restricts, prevents or prohibits the
consummation of the Merger or any other transactions contemplated by this
Agreement under any Antitrust Law. The parties hereto will consult and cooperate
with one another, and consider in good faith the views of one another, in
connection with, and provide to the other parties in advance, any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to any Antitrust Law.

(c) The Buyer shall propose, negotiate, offer to commit and effect (and if such
offer is accepted, commit to and effect), by consent decree, hold separate order
or otherwise, the sale, divestiture or disposition of such immaterial assets or
businesses of the Buyer or, effective as of the Effective Time, the Surviving
Corporation, or their respective Subsidiaries, or otherwise offer to take or
offer to commit to take any commercially reasonable action which it is capable
of taking and if the offer is accepted, take or commit to take such action that
limits its freedom of action with respect to, or its ability to retain, any of
the businesses, services or assets of the Buyer, the Surviving Corporation or
their respective Subsidiaries, in order to avoid the entry of, or to effect the
dissolution of, any Antitrust Order, which would have the effect of preventing
or delaying the Effective Time beyond the Outside Date, provided that no such
action deprives the Buyer of the material benefits bargained for in this
Agreement or otherwise materially impacts any of the Buyer’s other businesses.

(d) Each of the Company and the Buyer shall give (or shall cause their
respective Subsidiaries to give) any notices to third parties, and use, and
cause their respective Subsidiaries to use, their commercially reasonable
efforts to obtain any third party consents required in connection with the
Merger that are (i) necessary to consummate the transactions contemplated
hereby, (ii) disclosed or required to be disclosed in the Company Disclosure
Schedule or the Buyer Disclosure Schedule, as the case may be, or (iii) required
to prevent the occurrence of an event that is reasonably likely to have a
Company Material Adverse Effect prior to or after the Effective Time, it being
understood that neither the Company nor the Buyer shall be required to make any
payments in connection with the fulfillment of its obligations under this
Section 6.6.

6.7 Public Disclosure. Except as may be required by law or stock market
regulations, (a) the press release announcing the execution of this Agreement
shall be issued only in such form as shall be mutually agreed upon by the
Company and the Buyer and (b) the Buyer and the Company shall each use its
commercially reasonable efforts to consult with the other party before issuing
any other press release or otherwise making any public statement with respect to
the Merger or this Agreement.

6.8 Indemnification.

(a) From and after the Effective Time, each of Buyer and the Surviving
Corporation shall, jointly and severally, indemnify and hold harmless each
person who is now, or has been at any time prior to the date hereof, or who
becomes prior

 

22



--------------------------------------------------------------------------------

to the Effective Time, a director or officer of the Company or any of its
Subsidiaries (the “Indemnified Parties”), against all claims, losses,
liabilities, damages, judgments, fines and reasonable fees, costs and expenses,
including attorneys’ fees and disbursements, incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or pertaining to the fact that
the Indemnified Party is or was an officer or director of the Company or any of
its Subsidiaries, whether asserted or claimed prior to, at or after the
Effective Time, according to the indemnification provisions of the Company’s
certificate of incorporation and bylaws as in effect on the date of this
Agreement.

(b) From the Effective Time through the sixth anniversary of the date on which
the Effective Time occurs, the certificate of incorporation and bylaws of the
Surviving Corporation shall contain, and Buyer shall cause the certificate of
incorporation and bylaws of the Surviving Corporation to so contain, provisions
no less favorable with respect to indemnification, advancement of expenses and
exculpation of present and former directors and officers of the Company and its
Subsidiaries than are presently set forth in the certificate of incorporation
and bylaws of the Company.

(c) Subject to the next sentence, the Surviving Corporation shall either
(i) maintain, and the Buyer shall cause the Surviving Corporation to maintain,
at no expense to the beneficiaries, in effect for six (6) years from the
Effective Time the current policies of the directors’ and officers’ liability
insurance maintained by the Company (the “Current D&O Insurance”) with respect
to matters existing or occurring at or prior to the Effective Time (including
the transactions contemplated by this Agreement), so long as the annual premium
therefor would not be in excess of 150% of the last annual premium paid prior to
the Effective Time (such 150%, the “Maximum Premium”), which premium the Company
represents and warrants is no greater than $500,000, or (ii) purchase a six
(6) year extended reporting period endorsement with respect to the Current D&O
Insurance (a “Reporting Tail Endorsement”) and maintain such endorsement in full
force and effect for its full term. If the Company’s existing insurance expires,
is terminated or canceled during such six-year period or exceeds the Maximum
Premium, the Surviving Corporation shall obtain, and Buyer shall cause the
Surviving Corporation to obtain, as much directors’ and officers’ liability
insurance as can be obtained for the remainder of such period for an annualized
premium not in excess of the Maximum Premium, on terms and conditions no less
advantageous in the aggregate to the Indemnified Parties than the Company’s
existing directors’ and officers’ liability insurance. Notwithstanding anything
to the contrary in this Agreement, the Company may, prior to the Effective Time,
purchase a Reporting Tail Endorsement, provided that the Company does not pay
more than six times the Maximum Premium for such Reporting Tail Endorsement, in
which case, provided that the Buyer causes the Surviving Corporation to maintain
such Reporting Tail Endorsement in full force and effect for its full term, the
Buyer shall be relieved from its obligations under the preceding two sentences
of this Section 6.8(c).

(d) The Buyer shall pay all expenses, including reasonable attorneys’ fees, that
may be incurred by the persons referred to in this Section 6.8 in connection
with their enforcement of their rights provided in this Section 6.8.

(e) The provisions of this Section 6.8 are intended to be in addition to the
rights otherwise available to the current officers and directors of the Company
by law, charter, statute, bylaw or agreement, and shall operate for the benefit
of, and shall be enforceable by, each of the Indemnified Parties, their heirs
and their representatives.

6.9 Notification of Certain Matters. During the Pre-Closing Period, the Buyer
shall give prompt notice to the Company, and the Company shall give prompt
notice to the Buyer, of (a) the occurrence, or failure to occur, of any event,
which occurrence or failure to occur is reasonably likely to cause any
representation or warranty of such party contained in this Agreement to be
untrue or inaccurate in any material respect, in each case at any time from and
after the date of this Agreement until the Effective Time, (b) any material
failure of the Buyer and Merger Sub or the Company, as the case may be, or of
any officer, director, employee or agent thereof, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement, (c) any change, occurrence or event which, individually or in
the aggregate with any other changes, occurrences and events, is reasonably
likely to cause any of the conditions to closing set forth in Article VII not to
be satisfied, (d) any material notice or other communication from any
Governmental Entity in connection with the Merger, or (e) any material action,
suit, arbitration, mediation, proceeding, claim or investigation by or before
any Governmental Entity or arbitrator initiated by or against it or any of its
Subsidiaries. Notwithstanding the above, the delivery of any notice pursuant to
this Section will not limit or otherwise affect the remedies available hereunder
to the party receiving such notice or the conditions to such party’s obligation
to consummate the Merger.

6.10 Exemption from Liability under Section 16(b).

(a) The Board of Directors of the Buyer, or a committee thereof consisting of
non-employee directors (as such term is defined for purposes of Rule 16b-3(d)
under the Exchange Act), shall adopt a resolution in advance of the Effective
Time providing that the receipt by the Company Insiders of options to purchase
Buyer Common Stock upon assumption and

 

23



--------------------------------------------------------------------------------

conversion of Company Stock Options, in each case pursuant to the transactions
contemplated hereby and to the extent such securities are listed in the
Section 16 Information, is intended to be exempt pursuant to Rule 16b-3 under
the Exchange Act.

(b) For purposes of this Agreement, “Section 16 Information” means information
regarding the Company Insiders and the number of shares of Company Common Stock
or other Company equity securities deemed to be beneficially owned by each such
Company Insider and expected to be exchanged for options to purchase Buyer
Common Stock in connection with the Merger, which shall be provided by the
Company to the Buyer at least 10 Business Days prior to the Closing. For
purposes of this Agreement, “Company Insiders” means those officers and
directors of the Company who immediately after the Closing become subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to
equity securities of the Buyer.

6.11 Employee Benefits and Service Credit. From and after the Effective Time,
the Buyer shall, or shall cause the Surviving Corporation and its Subsidiaries
to, provide each employee of the Buyer or the Surviving Corporation or their
respective Subsidiaries who shall have been an employee of the Company or any of
its Subsidiaries immediately prior to the Effective Time (“Continuing
Employees”), for so long as such Continuing Employees remain so employed, health
and welfare benefits that are no less favorable, in the aggregate than those
provided to similarly situated employees of the Buyer and its Subsidiaries under
the Buyer Employee Plans (as defined below). Following the Effective Time, the
Buyer will give each Continuing Employee full credit for prior service with the
Company or its Subsidiaries for purposes of (x) eligibility and vesting (except
with respect to any equity awards granted to any employee or consultant of the
Buyer or any Subsidiary who continues services to the Company or to Buyer or any
Subsidiary following the Effective Time) under any Buyer Employee Plans, and
(y) determination of benefit levels under any Buyer Employee Plan or policy
relating to vacation or severance, in each case for which the Continuing
Employee is otherwise eligible and in which the Continuing Employee is offered
participation, but except where such credit would result in a duplication of
benefits. In addition, the Buyer shall waive, or cause to be waived, any
limitations on benefits relating to pre-existing conditions to the same extent
such limitations are waived under any comparable plan of the Buyer and recognize
for purposes of annual deductible and out-of-pocket limits under its medical and
dental plans, deductible and out-of-pocket expenses paid by Continuing Employees
in the calendar year in which the Effective Time occurs. For purposes of this
Agreement, the term “Buyer Employee Plan” means any “employee pension benefit
plan” (as defined in Section 3(2) of ERISA), any “employee welfare benefit plan”
(as defined in Section 3(1) of ERISA), and any other written or oral plan,
agreement or arrangement, including insurance coverage, severance benefits,
disability benefits, deferred compensation, bonuses, stock options, stock
purchase, phantom stock, stock appreciation or other forms of incentive
compensation or post-retirement compensation and all unexpired severance
agreements, for the benefit of, or relating to, any current or former employee
of the Buyer or any of its Subsidiaries or any entity which is a member of (A) a
controlled group of corporations (as defined in Section 414(b) of the Code),
(B) a group of trades or businesses under common control (as defined in
Section 414(c) of the Code) or (C) an affiliated service group (as defined in
Section 414(m) of the Code or the regulations under Section 414(o) of the Code),
any of which includes or included the Buyer or a Subsidiary of the Buyer.

6.12 Termination of Benefits Plans. To the extent requested in writing by the
Buyer no later than ten Business Days prior to the Effective Time, the Company
shall take (or cause to be taken) all actions that it is entitled to take and
that are necessary or appropriate to terminate (including, without limitation,
adoption by the Company Board of appropriate resolutions), effective no later
than the Effective Time, any Company Employee Plan that (i) contains a cash or
deferred arrangement intended to qualify under Section 401(k) of the Code or
(ii) any plan intended as a nonqualified deferred compensation plan both in
accordance with the provisions of the applicable plans and applicable laws.

6.13 Takeover Statutes. The Company and the Company Board shall (a) take all
actions reasonably necessary to ensure that no takeover statute or similar
statute or regulation is or becomes applicable to this Agreement and the
transactions contemplated hereby and (b) if any takeover statute or similar
statute or regulation becomes applicable to this Agreement or any transactions
contemplated hereby, take all action reasonably necessary to ensure that the
Merger and the other transactions contemplated hereby may be consummated as
promptly as practicable on the terms contemplated by this Agreement and
otherwise to minimize the effect of such statute or regulation on the Merger and
the other transactions contemplated hereby.

ARTICLE VII

CONDITIONS TO MERGER

7.1 Conditions to Each Party’s Obligation To Effect the Merger. The respective
obligations of each party to this Agreement to effect the Merger shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions:

(a) Stockholder Approval. The Company Voting Proposal shall have been adopted at
the Company Meeting, at which a quorum is present, by the Required Company
Stockholder Vote.

 

24



--------------------------------------------------------------------------------

(b) HSR Act. The waiting periods applicable to the consummation of the Merger
under the HSR Act and, if applicable, the antitrust laws of the European
Commission, shall have expired or been terminated.

(c) Governmental Approvals. Other than the filing of the Certificate of Merger,
all authorizations, consents, orders or approvals of, or declarations or filings
with, or expirations of waiting periods imposed by, any Governmental Entity in
connection with the Merger and the consummation of the other transactions
contemplated by this Agreement, the failure of which to file, obtain or occur is
reasonably likely to have a Buyer Material Adverse Effect or a Company Material
Adverse Effect, shall have been filed, been obtained or occurred on terms and
conditions which would not reasonably be likely to have a Buyer Material Adverse
Effect or a Company Material Adverse Effect.

(d) No Injunctions. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any order, executive order,
stay, decree, judgment or injunction (preliminary or permanent) or statute, rule
or regulation which is in effect and which has the effect of making the Merger
illegal or otherwise prohibiting consummation of the Merger or the other
transactions contemplated by this Agreement.

7.2 Additional Conditions to Obligations of the Buyer and Merger Sub. The
obligations of the Buyer and Merger Sub to effect the Merger shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
additional conditions, any of which may be waived, in writing, exclusively by
the Buyer and Merger Sub:

(a) Representations and Warranties. The representations and warranties of the
Company set forth in Sections 3.2(a), (b) and (c) and Section 3.4(a) of this
Agreement shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct in all
material respect as of such date). The other representations and warranties of
the Company set forth in this Agreement shall be true and correct as of the
Closing Date as though made on and as of the Closing Date (except (i) to the
extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date, (ii) for changes contemplated by this Agreement,
and (iii) where the causes of any failure of such representations and warranties
to be true and correct (determined without regard to any materiality or Company
Material Adverse Effect qualifications contained therein), individually or in
the aggregate, do not constitute, and would not reasonably be expected to
constitute, a Company Material Adverse Effect). The Buyer shall have received a
certificate signed on behalf of the Company by the chief executive officer or
the chief financial officer of the Company to the foregoing effect.

(b) Performance of Obligations of the Company. The Company shall have performed
in all material respects all obligations required to be performed by it under
this Agreement on or prior to the Closing Date; and the Buyer shall have
received a certificate signed on behalf of the Company by the chief executive
officer or the chief financial officer of the Company to such effect.

(c) No Restraints. There shall not be instituted or pending any action or
proceeding in which a Governmental Entity is (i) challenging or seeking to
restrain or prohibit the consummation of the Merger or any of the other
transactions contemplated by this Agreement, (ii) seeking to prohibit or limit
in any material respect the Buyer’s ability to vote, transfer, receive dividends
with respect to or otherwise exercise ownership rights with respect to the stock
of the Surviving Corporation, or (iii) seeking (1) the sale, license or other
disposition or holding separate (through the establishment of a trust or
otherwise) of any material assets or categories of assets of the Buyer or the
Company or any of their respective Affiliates, or (2) the imposition of any
material limitation or restriction on the ability of the Buyer or any of its
Affiliates to freely conduct their business or the business of the Company or
its Affiliates or own such assets.

7.3 Additional Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger shall be subject to the satisfaction on or prior to
the Closing Date of each of the following additional conditions, either of which
may be waived, in writing, exclusively by the Company:

(a) Representations and Warranties. The representations and warranties of the
Buyer and Merger Sub set forth in this Agreement shall be true and correct as of
the Closing Date as though made on and as of the Closing Date (except (i) to the
extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date, (ii) for changes contemplated by this Agreement,
and (iii) where the failure of any representations or warranties to be true and
correct (determined without regard to any materiality or Buyer Material Adverse
Effect qualifications contained therein), individually or in the aggregate, do
not constitute, and would not reasonably be expected to constitute, a Buyer
Material Adverse Effect); and the Company shall have received a certificate
signed on behalf of the Buyer by the chief executive officer or the chief
financial officer of the Buyer to such effect.

(b) Performance of Obligations of the Buyer and Merger Sub. The Buyer and Merger
Sub shall have performed in all material respects all obligations required to be
performed by them under this Agreement on or prior to the Closing Date; and

 

25



--------------------------------------------------------------------------------

the Company shall have received a certificate signed on behalf of the Buyer by
the chief executive officer or the chief financial officer of the Buyer to such
effect.

ARTICLE VIII

TERMINATION AND AMENDMENT

8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time (with respect to Sections 8.1(b) through 8.1(h), by written
notice by the terminating party to the other party), whether before or after
adoption of this Agreement by the stockholders of the Company:

(a) by mutual written consent of the Buyer, Merger Sub and the Company; or

(b) by either the Buyer or the Company if the Merger shall not have been
consummated by February 28, 2007 (the “Outside Date”) (provided that the right
to terminate this Agreement under this Section 8.1(b) shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been
a principal cause of or resulted in the failure of the Merger to occur on or
before the Outside Date); or

(c) by either the Buyer or the Company if a Governmental Entity of competent
jurisdiction shall have issued a nonappealable final order, decree or ruling or
taken any other nonappealable final action, in each case having the effect of
permanently restraining, enjoining or otherwise prohibiting the Merger; or

(d) by either the Buyer or the Company if at the Company Meeting (or any
adjournment thereof) at which a vote on the Company Voting Proposal is taken,
the Required Company Stockholder Vote in favor of the Company Voting Proposal
shall not have been obtained; provided, however, that the right to terminate
this Agreement under this Section 8.1(d) shall not be available to the Company
where the failure to obtain such Required Company Stockholder Vote shall have
been caused by the action or failure to act of the Company, and such action or
failure to act constitutes a breach by the Company of this Agreement; or

(e) by the Buyer, if: (i) the Company Board shall have failed to recommend
approval of the Company Voting Proposal in the Proxy Statement or shall have
withheld, withdrawn or modified its recommendation of the Company Voting
Proposal in a manner adverse to the Buyer; (ii) the Company Board shall have
agreed to, adopted, approved, endorsed or recommended to the stockholders of the
Company an Acquisition Proposal (other than the Merger); (iii) the Company Board
shall have failed to publicly reaffirm its recommendation in favor of the
adoption of this Agreement by the Stockholders of the Company with ten
(10) Business Days after the Buyer requests in writing that such recommendation
be reaffirmed; (iv) the Company shall have willfully and materially breached its
obligations under Section 6.1 or 6.5; or (v) a tender offer or exchange offer
for outstanding shares of Company Common Stock shall have been commenced (other
than by the Buyer or an Affiliate of the Buyer) and the Company Board recommends
that the stockholders of the Company tender their shares in such tender or
exchange offer or, within 10 Business Days after the commencement of such tender
or exchange offer, the Company Board fails to recommend against acceptance of
such offer; or

(f) by the Company, if the Company (A) shall have entered into a definitive
binding agreement with respect to a Superior Proposal pursuant to and in
compliance with Section 6.1 and (B) shall have paid the Buyer all amounts due
pursuant to Section 8.3(b) in accordance with the terms specified therein; or

(g) by the Buyer, if there has been a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of the Company set
forth in this Agreement, which breach or failure to perform (i) would cause the
conditions set forth in Section 7.2(a) or 7.2(b) not to be satisfied, and
(ii) if curable, shall not have been cured within 20 days following receipt by
the Company of written notice of such breach or failure to perform from the
Buyer; or

(h) by the Company, if there has been a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of the Buyer or
Merger Sub set forth in this Agreement, which breach or failure to perform
(i) would cause the conditions set forth in Section 7.3(a) or 7.3(b) not to be
satisfied, and (ii) if curable, shall not have been cured within 20 days
following receipt by the Buyer of written notice of such breach or failure to
perform from the Company.

8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall immediately become void and there
shall be no liability or obligation on the part of the Buyer, the Company,
Merger Sub or their respective officers, directors, stockholders or Affiliates;
provided that (a) any such termination shall not relieve any party from
liability for any willful breach of this Agreement (including, in the case of
the Buyer and Merger Sub, damages based on the consideration payable to the
stockholders of the Company as contemplated by this Agreement) and (b) the
provisions of Sections

 

26



--------------------------------------------------------------------------------

5.2 (Confidentiality) and 8.3 (Fees and Expenses), this Section 8.2 (Effect of
Termination) and Article IX (Miscellaneous) of this Agreement and the
Confidentiality Agreement shall remain in full force and effect and survive any
termination of this Agreement.

8.3 Fees and Expenses.

(a) Except as set forth in this Section 8.3, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses, whether or not the Merger is
consummated.

(b) The Company shall pay the Buyer a termination fee of $75,000,000 (the
“Termination Fee”) in the event that this Agreement is terminated:

(i) by the Buyer pursuant to Section 8.1(e);

(ii) by the Company pursuant to Section 8.1(f); or

(iii) by either the Buyer or the Company pursuant to Section 8.1(b), 8.1(d) or
8.1(g), so long as (x) before the date of such termination, an Acquisition
Proposal shall have been publicly announced or disclosed to any member of the
Company Board or any Officer of the Company and not withdrawn, (y) within 12
months after the date of termination, the Company shall have consummated any
Acquisition Transaction or entered into an agreement providing for any
Acquisition Transaction (which Acquisition Transaction is subsequently
consummated, whether within or without such 12 month period) and (z) in the case
of a termination pursuant to Section 8.1(g) only, the breach or failure giving
rise to the right to terminate under Section 8.1(g) shall have been willful;

provided, however, that the Company shall not be required to pay any Termination
Fee if, at the time of termination of this Agreement, Buyer or Merger Sub is in
material breach of this Agreement. For purposes of this Section 8.3(b), an
“Acquisition Transaction” means (i) any merger, consolidation, dissolution,
recapitalization, share exchange or other business combination involving the
Company and its Subsidiaries (other than (1) mergers, consolidations,
recapitalizations, share exchanges or other business combinations involving
solely the Company and/or one or more Subsidiaries of the Company and
(2) mergers, consolidations, recapitalizations, share exchanges or other
business combinations that if consummated would result in the holders of the
outstanding shares of Company Common Stock immediately prior to such transaction
owning more than 50% of the equity securities of the Company, or any successor
or acquiring entity, immediately thereafter), (ii) any proposal for the issuance
by the Company of over 50% of its equity securities or (iii) any proposal or
offer to acquire in any manner, directly or indirectly, over 50% of the equity
securities or consolidated total assets of the Company and its Subsidiaries. Any
fee due under Section 8.3(b)(i) shall be paid to the Buyer by wire transfer of
same-day funds within two Business Days after the date of termination of this
Agreement. Any fee due under Section 8.3(b)(ii) shall be paid to the Buyer by
wire transfer of same-day funds prior to or concurrent with termination of this
Agreement. Any fee due under Section 8.3(b)(iii) shall be paid to the Buyer by
wire transfer of same-day funds within two Business Days after the date on which
the transaction referenced in clause (y) of Section 8.3(b)(iii) is consummated.

(c) The parties acknowledge that the agreements contained in this Section 8.3
are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, the parties would not enter into this Agreement.
Payment of the fees and expenses described in this Section 8.3 shall not be in
lieu of damages incurred in the event of a breach of this Agreement described in
clause (a) of Section 8.2, but otherwise shall constitute the sole and exclusive
remedy of the parties in connection with any termination of this Agreement.

8.4 Amendment. This Agreement may be amended by the parties hereto, by action
taken or authorized by their respective Boards of Directors, at any time before
or after approval of the matters presented in connection with the Merger by the
stockholders of any party, but, after any such approval, no amendment shall be
made which by law requires further approval by such stockholders without such
further approval. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

8.5 Extension; Waiver. At any time prior to the Effective Time, the parties
hereto, by action taken or authorized by their respective Boards of Directors,
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party. Such extension or waiver
shall not apply to any time for performance, inaccuracy in any representation or
warranty, or noncompliance with any agreement or condition, as the case may be,
other than that which is specified in the extension or waiver. The failure of
any party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

 

27



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Nonsurvival of Representations, Warranties and Agreements. None of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective
Time, except for the agreements contained in Article II, Sections 6.8 and 6.11
and Article IX.

9.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid,
(ii) one Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable nationwide overnight courier service, or (iii) on the
date of confirmation of receipt (or, the first Business Day following such
receipt if the date of such receipt is not a Business Day) of transmission by
facsimile, in each case to the intended recipient as set forth below:

 

  (a) if to the Buyer or Merger Sub, to

EMC Corporation

176 South Street

Hopkinton, MA 01748

Attn: Vice President, Corporate Development

Telecopy: (508) 435-8900

with a copy to:

EMC Corporation

176 South Street

Hopkinton, MA 01748

Attn: Office of the General Counsel

Telecopy: (508) 497-6915

 

  (b) if to the Company, to

RSA Security Inc.

174 Middlesex Turnpike

Bedford, MA 01730

Facsimile: (781) 301-5170

Attention: President

with a copy to:

RSA Security Inc.

174 Middlesex Turnpike

Bedford, MA 01730

Facsimile: (781) 515-5450

Attention: General Counsel

and with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn: Hal J. Leibowitz

Telecopy: (617) 526-5000

Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telex,
ordinary mail or electronic mail), but no such notice or other communication
shall be deemed to have been duly given unless and until it actually is received
by the party for whom it is intended. Any party to this Agreement may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties to this Agreement notice in the manner herein set
forth.

9.3 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto and the documents and instruments referred to herein that are to be
delivered at the Closing) constitutes the entire agreement among the parties to
this Agreement and supersedes any prior understandings, agreements or
representations by or among the parties hereto, or any of them, written or oral,

 

28



--------------------------------------------------------------------------------

with respect to the subject matter hereof, and the parties hereto specifically
disclaim reliance on any such prior understandings, agreements or
representations to the extent not embodied in this Agreement. Notwithstanding
the foregoing, the Confidentiality Agreement shall remain in effect in
accordance with its terms.

9.4 No Third Party Beneficiaries. Except as provided in Sections 2.1 and 2.2
(with respect to which holders of Company Common Stock shall be third party
beneficiaries from and after the Effective Time) and Section 6.8 (with respect
to which the Indemnified Parties shall be third party beneficiaries), this
Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns, to create any agreement of employment with any
Person or to otherwise create any third-party beneficiary hereto.

9.5 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

9.6 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

9.7 Counterparts and Signature. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile transmission.

9.8 Interpretation. When reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or Section of this Agreement,
unless otherwise indicated. The table of contents, table of defined terms and
headings contained in this Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement. The
language used in this Agreement shall be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” No summary of this Agreement prepared by any party shall affect the
meaning or interpretation of this Agreement.

9.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

9.10 Remedies. Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.

9.11 Submission to Jurisdiction. Each of the parties to this Agreement
(a) consents to submit itself to the personal jurisdiction of the Court of
Chancery of the State of Delaware or of any federal court sitting in Wilmington,
Delaware in any action or

 

29



--------------------------------------------------------------------------------

proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that all claims in
respect of such action or proceeding shall be heard and determined in any such
court, (c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(d) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any of the transaction contemplated by this Agreement in any
other court. Each of the parties hereto waives any defense of inconvenient forum
to the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. Any party hereto may make service on another party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 9.2. Nothing in this
Section 9.11, however, shall affect the right of any party to serve legal
process in any other manner permitted by law.

9.12 Disclosure Schedules. The Company Disclosure Schedule shall each be
arranged in Sections corresponding to the numbered sections contained in this
Agreement, and the disclosure in any section shall qualify (a) the corresponding
section of this Agreement and (b) the other sections of this Agreement, to the
extent that it is reasonably apparent from a reading of the actual text of such
disclosure that it also qualifies or applies to such other sections. The
inclusion of any information in the Company Disclosure Schedule shall not be
deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms hereof to be disclosed, is material, has
resulted in or would result in a Company Material Adverse Effect or is outside
the Ordinary Course of Business.

9.13 Company’s Knowledge. For purposes of this Agreement, the term “Company’s
Knowledge” means the knowledge as of the date hereof of the individuals
identified in Section 9.13 of the Company Disclosure Schedule.

[Remainder of Page Intentionally Left Blank.]

 

30



--------------------------------------------------------------------------------

The Buyer, Merger Sub and the Company have executed this Agreement as of the
date set forth in the initial caption of this Agreement.

 

EMC CORPORATION

By:

 

/s/ Joseph M. Tucci

 

Joseph M. Tucci

Chairman of the Board of Directors,

President and Chief Executive Officer

 

ENTRUST MERGER CORPORATION By:   /s/ Paul T. Dacier  

Paul T. Dacier

President

 

RSA SECURITY INC. By:   /s/ Arthur W. Coviello, Jr.  

Arthur W. Coviello, Jr.

Chief Executive Officer and President

 

31



--------------------------------------------------------------------------------

EXHIBIT A

Form of Certificate of Incorporation

of the Surviving Corporation

CERTIFICATE OF INCORPORATION

OF

RSA SECURITY INC.

FIRST: The name of the Corporation is RSA Security Inc. (hereinafter the
“Corporation”).

SECOND: The address of the registered office of the Corporation in the State of
Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle.
The name of its registered agent at that address is The Corporation Trust
Company.

THIRD: The purpose of the Corporation is to engage in any lawful act or activity
for which a corporation may be organized under the General Corporation Law of
the State of Delaware as set forth in Title 8 of the Delaware Code (the “GCL”).

FOURTH: The total number of shares of stock which the Corporation shall have
authority to issue is 100 shares of Common Stock, each having a par value of
$0.01.

FIFTH: The following provisions are inserted for the management of the business
and the conduct of the affairs of the Corporation, and for further definition,
limitation and regulation of the powers of the Corporation and of its directors
and stockholders:

(1) The business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors.

(2) The directors shall have concurrent power with the stockholders to make,
alter, amend, change, add to or repeal the By-Laws of the Corporation.

(3) The number of directors of the Corporation shall be as from time to time
fixed by, or in the manner provided in, the By-Laws of the Corporation. Election
of directors need not be by written ballot unless the By-Laws so provide.

(4) DIRECTOR LIABILITY. Except to the extent that the GCL prohibits the
elimination or limitation of liability of directors for breaches of fiduciary
duty, no director of the Corporation shall be personally liable to the
Corporation or its stockholders for monetary damages for any breach of fiduciary
duty as a director, notwithstanding any provision of law imposing such
liability. No amendment to or repeal of this provision shall apply to or have
any effect on the liability or alleged liability of any director of the
Corporation for or with respect to any acts or omissions of such director
occurring prior to such amendment.

(5) ACTION, SUITS AND PROCEEDINGS OTHER THAN BY OR IN THE RIGHT OF THE
CORPORATION. The Corporation shall indemnify each person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Corporation), by
reason of the fact that he is or was, or has agreed to become, a director or
officer of the Corporation, or is or was serving, or has agreed to serve, at the
request of the Corporation, as a director, officer or trustee of, or in a
similar capacity with, another corporation, partnership, joint venture, trust or
other enterprise (including any employee benefit plan) (all such persons being
referred to hereinafter as an “Indemnitee”), or by reason of any action alleged
to have been taken or omitted in such capacity, against all expenses (including
attorneys’ fees) judgment, fines and amounts paid in settlement actually and
reasonably incurred by him or on his behalf in connection with such action, suit
or proceeding and any appeal therefrom, if he acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Corporation, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
action, suit or proceeding by judgment, order, settlement, conviction or upon a
plea of NOLO CONTENDERE or its equivalent, shall not, of itself, create a
presumption that the person did not act in good faith and in a manner which he
reasonably believed to be in, or not opposed to, the best interests of the
Corporation, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that his conduct was unlawful. Notwithstanding
anything to the contrary in this Article, except as set forth in Section 10
below, the Corporation shall not indemnify an Indemnitee seeking indemnification
in connection with a proceeding (or part thereof) initiated by the Indemnitee
unless the initiation thereof was approved by the Board of Directors of the
Corporation.

(6) ACTIONS OR SUITS BY OR IN THE RIGHT OF THE CORPORATION. The Corporation
shall indemnify any Indemnitee who was or is a party or is threatened to be made
a party to any threatened, pending or completed action or suit by



--------------------------------------------------------------------------------

or in the right of the Corporation to procure a judgment in its favor by reason
of the fact that he is or was, or has agreed to become, a director or officer of
the Corporation, or is or was serving, or has agreed to serve, at the request of
the Corporation, as a director, officer or trustee of, or in a similar capacity
with, another corporation, partnership, joint venture, trust or other enterprise
(including any employee benefit plan), or by reason of any action alleged to
have been taken or omitted in such capacity, against all expenses (including
attorneys’ fees) and amounts paid in settlement actually and reasonably incurred
by him or on his behalf in connection with such action, suit or proceeding and
any appeal therefrom, if he acted in good faith and in a manner he reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that no indemnification shall be made in respect of any claim, issue or
matter as to which such person shall have been adjudged to be liable to the
Corporation unless and only to the extent that the Court of Chancery of Delaware
shall determine upon application that, despite the adjudication of such
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses (including
attorneys’ fees) which the Court of Chancery of Delaware shall deem proper.

(7) INDEMNIFICATION FOR EXPENSES OF SUCCESSFUL PARTY. Notwithstanding the other
provisions of this Article, to the extent that an Indemnitee has been
successful, on the merits or otherwise, in defense of any action, suit or
proceeding referred to in Sections 5 and 6 of this Article, or in defense of any
claim, issue or matter therein, or on appeal from any such action, suit or
proceeding, he shall be indemnified against all expenses (including attorneys’
fees) actually and reasonably incurred by him or on his behalf in connection
therewith. Without limiting the foregoing, if any action, suit or proceeding is
disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or NOLO CONTENDERE by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation, and (v) with
respect to any criminal proceeding, an adjudication that the Indemnitee had
reasonable cause to believe his conduct was unlawful, the Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto.

(8) NOTIFICATION AND DEFENSE OF CLAIM. As a condition precedent to his right to
be indemnified, the Indemnitee must notify the Corporation in writing as soon as
practicable of any action, suit, proceeding or investigation involving him for
which indemnity will or could be sought. With respect to any action, suit,
proceeding or investigation of which the Corporation is so notified, the
Corporation will be entitled to participate therein at its own expense and/or to
assume the defense thereof at its own expense, with legal counsel reasonably
acceptable to the Indemnitee. After notice from the Corporation to the
Indemnitee of its election so to assume such defense, the Corporation shall not
be liable to the Indemnitee for any legal or other expenses subsequently
incurred by the Indemnitee in connection with such claim, other than as provided
below in this Section 8. The Indemnitee shall have the right to employ his own
counsel in connection with such claim, but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Corporation, (ii) counsel
to the Indemnitee shall have reasonably concluded that there may be a conflict
of interest or position on any significant issue between the Corporation and the
Indemnitee in the conduct of the defense of such action or (iii) the Corporation
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel for the Indemnitee shall be
at the expense of the Corporation, except as otherwise expressly provided by
this Article. The Corporation shall not be entitled, without the consent of the
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Indemnitee shall have reasonably made
the conclusion provided for in clause (ii) above.

(9) ADVANCE OF EXPENSES. Subject to the provisions of Section 10 below, in the
event that the Corporation does not assume the defense pursuant to Section 8 of
this Article of any action, suit, proceeding or investigation of which the
Corporation receives notice under this Article, any expenses(including
attorneys’ fees) incurred by an Indemnitee in defending a civil or criminal
action, suit, proceeding or investigation or any appeal therefrom shall be paid
by the Corporation in advance of the final disposition of such matter; PROVIDED,
HOWEVER, that the payment of such expense incurred by an Indemnitee in advance
of the final disposition of such matter shall be made only upon receipt of an
undertaking by or on behalf of the Indemnitee to repay all amounts so advanced
in the event that it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified by the Corporation as authorized in this Article.
Such undertaking shall be accepted without reference to the financial ability of
the Indemnitee to make such repayment.

(10) PROCEDURE FOR INDEMNIFICATION. In order to obtain indemnification or
advancement of expenses pursuant to Section 5, 6, 7 or 9 of this Article, the
Indemnitee shall submit to the Corporation a written request, including in such
request such documentation and information as is reasonably available to the
Indemnitee and is reasonably necessary to determine whether and to what extent
the Indemnitee is entitled to indemnification or advancement of expenses. Any
such indemnification or advancement of expenses shall be made promptly, and in
any event within 60 days after receipt by the Corporation of the written request
of the Indemnitee, unless with respect to requests under Section 5, 6 or 9 the
Corporation

 

2



--------------------------------------------------------------------------------

determines, by clear and convincing evidence, within such 60-day period that the
Indemnitee did not meet the applicable standard of conduct set forth in
Section 5 or 6, as the case may be. Such determination shall be made in each
instance by (a) a majority vote of the directors of the Corporation consisting
of persons who are not at that time parties to the action, suit or proceeding in
question (“disinterested directors”), even though less than quorum, (b) a
majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote for directors, voting as a single class, which quorum shall
consist of stockholders who are not at that time parties to the action, suit or
proceeding in question, (c) independent legal counsel (who may be regular legal
counsel to the Corporation), or (d) a court of competent jurisdiction.

(11) REMEDIES. The right to indemnification or advances as granted by this
Article shall be enforceable by the Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or if
no disposition thereof is made within the 60-day period referred to above in
Section 6. Unless otherwise provided by law, the burden of proving that the
Indemnitee is not entitled to indemnification or advanced of expenses under this
Article shall be on the Corporation. Neither the failure of the Corporation to
have made a determination prior to the commencement of such action that
indemnification is proper in the circumstances because the Indemnitee has met
the applicable standard of conduct, nor an actual determination by the
Corporation pursuant to Section 10 that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.
The Indemnitee’s expenses (including attorneys’ fees) incurred in connection
with successfully establishing his right to indemnification, in whole or in
part, in any such proceeding shall also be indemnified by the Corporation.

(12) In addition to the powers and authority hereinbefore or by statute
expressly conferred upon them, the directors are hereby empowered to exercise
all such powers and do all such acts and things as may be exercised or done by
the Corporation, subject, nevertheless, to the provisions of the GCL, this
Certificate of Incorporation, and any By-Laws adopted by the stockholders;
provided that no amendment, termination or repeal of this Article or of the
relevant provisions of the GCL or any other applicable laws shall affect or
diminish in any way the rights of any Indemnitee to indemnification under the
provisions hereof with respect to any action, suit, proceeding or investigation
arising out of or relating to any actions, transactions or facts occurring prior
to the final adoption of such amendment, termination or repeal.

SIXTH: Meetings of stockholders may be held within or without the State of
Delaware, as the By-Laws may provide. The books of the Corporation may be kept
(subject to any provision contained in the GCL) outside the State of Delaware at
such place or places as may be designated from time to time by the Board of
Directors or in the By-Laws of the Corporation.

SEVENTH: The Corporation reserves the right to amend, alter, change or repeal
any provision contained in this Certificate of Incorporation, in the manner now
or hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

3